                                  Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 1 of 38

                                                          Exhibit A to the Complaint
Location: New Braunfels, TX                                                                          IP Address: 104.53.207.229
Total Works Infringed: 338                                                                           ISP: AT&T U-verse
 Work     Hashes                                                                 UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                             01/04/2021   Blacked      12/19/2020     01/05/2021   PA0002269959
          86C5F87BA9C2618D57F79C76608F5D883C5439CF                               19:35:20
          File Hash:
          58FBE5F562F65118013731FFA138E1D677C1589287C02171C3829034C0E6DAED
 2        Info Hash:                                                             01/03/2021   Blacked      12/21/2020     01/05/2021   PA0002269958
          08E4516F2B10B7116E9DFDC23BAD089C16D51A99                               15:12:09     Raw
          File Hash:
          59CC496DF2C8E95867635AE3E980F1431D87E8711786E031BF179B341324DF38
 3        Info Hash:                                                             01/03/2021   Tushy        01/11/2019     01/22/2019   PA0002147904
          CCA5B2F77FEF95D5AE44069FF7BFC10CF9C87E66                               09:00:15
          File Hash:
          7F5EAFFA771781F70FB14B99692918DE973490080685816FE64184EC3584D0EC
 4        Info Hash:                                                             01/03/2021   Tushy        07/20/2017     08/11/2017   PA0002046869
          607AE553EDA9AD70DF8CFB27FB9C50FE31C2D14C                               09:00:12
          File Hash:
          2A23C783A2444263A9B3D2DE47C0C29F7629F4990F97EC0C38904A0704BF683E
 5        Info Hash:                                                             01/03/2021   Tushy        07/30/2017     08/11/2017   PA0002075051
          90B78D5FA532C56A2CA6C880A42FC82DA46190E5                               09:00:12
          File Hash:
          AB90896C525373A905A095F638236CCC53B1747592039F14B035AE6537263A7A
 6        Info Hash:                                                             01/03/2021   Tushy        12/27/2020     01/05/2021   PA0002269957
          E7DB8067AEC3C8610C83397448CC7D3B64ED7BF2                               04:20:46
          File Hash:
          E762103A09E0B8DE7410D9FBFE11319EF739060543C8E6A53DA08414173DE8B9
 7        Info Hash:                                                             01/03/2021   Tushy        12/20/2020     01/05/2021   PA0002269960
          10AD926BA54EE0DA3D00E96EBE377053FAB0E6AE                               04:06:59
          File Hash:
          46F41B092A095715186272E856EAF705E3805D7F0FCCFD42E93DBCA01822E2DB
 8        Info Hash:                                                             12/15/2020   Tushy        12/13/2020     12/28/2020   PA0002269085
          943AA6998FC6DA369AB0CB628C9DA105FF9EBDC8                               06:35:17
          File Hash:
          88AE0B3DF636AE7D6C89333A9608286713400A9C45CAC2DC41A863594B30BACD
                                Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 2 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         12/07/2020   Tushy     12/06/2020   12/28/2020   PA0002269080
       1194E183FFDF71459B475A921BBF2F0A91EDB324                           04:32:48
       File Hash:
       60CB587DFFECA8818C81522C75AD5A7F64C3BAB32AFF7A0F3DFE604355A7BD11
10     Info Hash:                                                         12/05/2020   Tushy     09/03/2019   09/13/2019   PA0002200699
       1D1CFE4975FA86AA9A3DC1505EEAEED91CCB9B36                           21:56:31
       File Hash:
       3954CD69773DA875F67C129965A028CC69868B630CEF7F65279EEC4C3A017EC9
11     Info Hash:                                                         12/05/2020   Vixen     10/31/2019   11/15/2019   PA0002211917
       8964815B3EE407A3EBFECD69C9A66DF0EFAA05A3                           07:00:37
       File Hash:
       A404C4B8F66F1C6C6DA9E343BD7284ACCF468243D2AE64E4053DD9675ADF39B3
12     Info Hash:                                                         12/05/2020   Vixen     02/13/2019   03/11/2019   PA0002158413
       3F270D99BA6AD25ECA5DA3F1A19E9EE0BD1A3B75                           06:52:10
       File Hash:
       BC3B31B3647AE5C82A35A0142199F2969DE0DAF9966BA26F68E8D6E2E2FB9748
13     Info Hash:                                                         12/02/2020   Vixen     09/26/2018   10/16/2018   PA0002127776
       A1D049D475923190FF3A7134A0D2B9F10D62914B                           15:38:57
       File Hash:
       5CC7B2A2F9FDF77BAA9590EA331B4ACA835003E9200CE9B46F9375AB1B4632E8
14     Info Hash:                                                         12/01/2020   Tushy     04/01/2019   05/11/2019   PA0002173888
       2F01F1B1EE58FBF29D933F7790A4483F9CC8B47C                           06:10:30
       File Hash:
       96E90ABF09506C11F26C6AB8DADB746051B0E721378B5A44A10EF51292663479
15     Info Hash:                                                         11/23/2020   Tushy     11/22/2020   11/30/2020   PA0002266355
       6C2F66D99B6A169F6E0D80BBA9F68930933EA1FF                           04:28:47
       File Hash:
       9267B0C2EC88B73D6651E03CB8CE9DB9AA9A395A995F270859FD783BD1E498D0
16     Info Hash:                                                         11/22/2020   Vixen     11/20/2020   11/30/2020   PA0002266357
       827221CB92F85CD3E38E3EC2F40C99E5475897C7                           04:51:23
       File Hash:
       7F1A1A9E65AD9F466AF46144FBCDFAABE27C64AC49136D7E98910C70177D28E0
17     Info Hash:                                                         11/16/2020   Blacked   11/14/2020   11/30/2020   PA0002266362
       7D9C7EC6E1F0D98C10F7375823161B420ED9998E                           04:26:42
       File Hash:
       A0FD9B99E132B1CA64E0BA989C6610FC3855446B91DCD42FEAFC353CCA7F89A8
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 3 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         11/10/2020   Blacked   10/12/2020   10/22/2020   PA0002261809
       A2285D359C1A11FC04C46A99A488747938358B65                           15:52:49     Raw
       File Hash:
       985663042B32496D35EC0B21E21BFBA3F6AFF2FDE00ABE14235EABA40310DB82
19     Info Hash:                                                         11/10/2020   Blacked   11/07/2020   11/24/2020   PA0002265966
       8DE7C4776944AE40907E75898B99D0EC6B3186CB                           05:13:22
       File Hash:
       B0BEAD5CFB47D00BA746AFCB65E581AA8A28D6A99283C9CB8E3776828F2D22BD
20     Info Hash:                                                         11/09/2020   Vixen     07/03/2018   07/26/2018   PA0002112153
       F529202E6E5DF8ABE0F686D0F045F2541E618CA3                           05:56:40
       File Hash:
       29AE30626FFC08BC7EFCF730B82D8A8B936C89D7E23B532F647F6A439EF2A216
21     Info Hash:                                                         11/06/2020   Vixen     12/20/2017   01/15/2018   PA0002099694
       8AE5A4DAA4F8C42D3693C74D6268D2A04B5882E9                           18:18:36
       File Hash:
       82289BDA50698A1CFBB7280978915BB85B3CC42F585D0BF719391A88A532DC45
22     Info Hash:                                                         11/06/2020   Tushy     11/22/2017   01/04/2018   PA0002069339
       2550357BE83F79315C56E8A30D1E00B0CB75AC7A                           18:18:36
       File Hash:
       C6801E7C658330318138099F016BA09F9DFAD1DF1461A91C8DEE58ED2E6D8DC7
23     Info Hash:                                                         10/27/2020   Tushy     11/02/2018   12/10/2018   PA0002145834
       0B16315F57F07E173D0600CC87ABFC94AE29EC92                           16:26:33
       File Hash:
       33AEBBD46B2488A8CD867F100BE6B44FF52555906ED5E40AFFA434DD06FF325B
24     Info Hash:                                                         10/26/2020   Blacked   10/17/2020   11/05/2020   PA0002263387
       37843E981F023C4F8A614866482FB097EADB6190                           23:51:58
       File Hash:
       E3220ED2ACA24FFAB45B969A40C2B53659F98D2F13A0E8C3D2A45D678DE4B327
25     Info Hash:                                                         10/26/2020   Tushy     10/18/2020   11/05/2020   PA0002263388
       A69CFD12CD8781FE5C648DD86E14DCE729F90D65                           16:31:05
       File Hash:
       56D3EBD1B25C8FB12E0089C9F2477ECFB7CB0E7B0CE59A7DC3CEC4B9BCA5FCF7
26     Info Hash:                                                         10/26/2020   Tushy     10/25/2020   11/24/2020   PA0002265965
       7929448D0078FE58A2D3408CE7DEB089D843D087                           16:11:25
       File Hash:
       7E4DA853E7471398673D8D4063771C2FFF8CE4F35424F5D91B9C2C12AF59DD08
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 4 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         10/11/2020   Blacked   05/11/2020   06/08/2020   PA0002243646
       062215626C7F3ABD8EAF39A7230075DD43CF13A7                           16:49:40     Raw
       File Hash:
       7C0286924589063E7ED5B4F32A997B453151535C4F676F0D1E25A63F9E5C14FC
28     Info Hash:                                                         10/10/2020   Blacked   04/06/2020   04/17/2020   PA0002237306
       28B8B31C792F1CA34A908834F37BBD4399E80A0C                           12:57:42     Raw
       File Hash:
       FF460F609C0680B6B4BD70DC2BE94C1ADA2A5BF2DF66C005BAEE0A1C35D407AD
29     Info Hash:                                                         10/10/2020   Vixen     04/17/2020   04/22/2020   PA0002237694
       5FAD5594FE08DB19A522B5FE69ACEC5092BCE70E                           04:02:39
       File Hash:
       6539C265D26F77A3A6B181568F0521172A9CAF10874D69E6F2F846992747DCF2
30     Info Hash:                                                         10/10/2020   Blacked   05/22/2019   07/17/2019   PA0002188299
       DDE59C875C7FEDB150E58E51ACFF8D33FDB2CF72                           03:55:14     Raw
       File Hash:
       B1EAEAD5B5D4AA4102D4A0D46CF8206B6D4E3C6E2EAD3BAFD1BD26D336683604
31     Info Hash:                                                         10/04/2020   Tushy     08/14/2017   08/17/2017   PA0002048391
       2F37046EC89B3AD7ED74C2940723618BFD1A4721                           05:02:55
       File Hash:
       C514F2BD32C577857F7DEA85236C8A90631675FE708B73405AB2480024C50E85
32     Info Hash:                                                         09/22/2020   Blacked   08/15/2020   09/05/2020   PA0002255476
       DDB5B87DD389A7D38E36B58177629B40BE7B74EE                           22:06:47
       File Hash:
       7A635BC050ED42E52C8B861EABDB6DD010C5CC310A60219E2B59B38D1218DE46
33     Info Hash:                                                         09/22/2020   Vixen     03/05/2019   03/31/2019   PA0002163982
       7724965CFD0EFA204861E4994E4C375734FAC910                           21:59:48
       File Hash:
       286323955D74354AFF7C69BDC5987ADA524396D42AE7DC47C1CC0BFC5ECC40F6
34     Info Hash:                                                         09/22/2020   Blacked   04/11/2020   04/22/2020   PA0002237696
       6ABA9CF9E4EBF6B07494AD041CFADF9F248F2933                           21:59:29
       File Hash:
       C8C6F22464849C0C0886B6FA6C624CECB7FEC5801EF97EBC00EB918B7D1D2B43
35     Info Hash:                                                         09/22/2020   Blacked   09/21/2020   09/29/2020   PA0002258687
       4CF6B0E28DD56E7F9BF49F8C6C742F40D0DAB351                           02:07:21     Raw
       File Hash:
       F9F5B138C36A423E5345072599F4E77FC3B3B94AFD6B70D6770120EBCDE8CAF1
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 5 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         09/21/2020   Tushy     09/20/2020   09/29/2020   PA0002258683
       04C21B5769EA97FDBA1B3F12DA839F4E350153C8                           02:55:18
       File Hash:
       CB57B7D78567986B6DE1DD1604EAE4C6B134196656FC6471B0D655F220D101D1
37     Info Hash:                                                         09/15/2020   Tushy     09/14/2020   09/29/2020   PA0002258682
       2B53DB906A90120E6BCA1F1C48F7CFFFA70F48D4                           02:50:54
       File Hash:
       E11D745CCC75F90A86A35DBD726E9CF24F0A19F75C1F4840BD75F3FA2C735D40
38     Info Hash:                                                         09/14/2020   Blacked   03/28/2020   04/15/2020   PA0002246108
       DD13D320C0879681AFA6F7DD38CCD9A322401B15                           16:33:38
       File Hash:
       C2C5F23864CB993A3B84F61357D840D411387AA38ED841974D636B320E2CF248
39     Info Hash:                                                         09/10/2020   Blacked   09/07/2020   09/29/2020   PA0002258685
       0857AC88A2AD48128120CAF4BDA8D559837E170C                           03:01:25     Raw
       File Hash:
       51126765E94F677A250CCAA10E87A60ED0D7D9BD2DE01EA6D87127DF695C9E1D
40     Info Hash:                                                         09/07/2020   Tushy     09/06/2020   09/22/2020   PA0002265873
       BA0E526E5CCC91425A2C6DEDF08EC40DED568F53                           18:08:19
       File Hash:
       1F372438CF696028F9675F725B6E6901C6A9E5DC5F924EDD8269EAB565A62727
41     Info Hash:                                                         09/05/2020   Blacked   08/01/2020   08/11/2020   PA0002252255
       857ECD8EC13C207984FDF9ED1AAB188B50013F5C                           15:52:39
       File Hash:
       6A533C195A378EE2E2EEB458DF0433215FE1763F06885E4D646A316928808046
42     Info Hash:                                                         09/03/2020   Tushy     05/11/2017   06/22/2017   PA0002039286
       84BEF1867B3EF57983478E33EBCC9E016308D060                           03:39:00
       File Hash:
       1FDDF7DE6DF59711DD694F09B30991AB2108D6B7E0722552E62B681EE92044EA
43     Info Hash:                                                         08/28/2020   Tushy     08/09/2020   08/31/2020   PA0002265642
       DE2C3995024B4D079497396648B3964395D7F84B                           04:09:39
       File Hash:
       5165BF04EA47BEA0AE7308E5A2BFB707B6C783D7B7763D8E219062363FCB6F30
44     Info Hash:                                                         08/03/2020   Tushy     08/02/2020   08/31/2020   PA0002265633
       C8B32768F0581FB37123BD7AABBFAB15715FE0F5                           12:25:23
       File Hash:
       22B950C18BC8529EB778B3637ED51C287EADD414696D98C21592987DC5DD7848
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 6 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         08/01/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       8340DF7A3A5C43A154B8A190F8EB6010786137E1                           13:06:13
       File Hash:
       D43189B0C9E38B7CAC6D1348B018E82246553D9F71EC7532F1A1C1F5FB5A6A10
46     Info Hash:                                                         07/31/2020   Tushy     07/26/2020   08/31/2020   PA0002265634
       6E307A8B0A47D54F90BDF98237CC4DE81AECE9FB                           06:05:45
       File Hash:
       717BB0E946328493157AA59F3DA23755D6DAFA94C36574A6A460D16FB1856D8C
47     Info Hash:                                                         07/25/2020   Vixen     07/24/2020   08/03/2020   PA0002259166
       91867C002743BB32D36A06A1598EAC3EC5D8B219                           12:37:38
       File Hash:
       93D5629C8D8818A0F396622593C4F69610C53EA7C2CD5FBD4CF5626C2C675272
48     Info Hash:                                                         07/23/2020   Tushy     04/01/2018   04/17/2018   PA0002116061
       FF487258F6D9E2E846445A223A569DF217B200E8                           08:08:51
       File Hash:
       B16CC40704C8777313159AF09453C1228654A5E6AAEE05E06CA2EE871A8BB6C2
49     Info Hash:                                                         07/23/2020   Tushy     01/21/2018   02/20/2018   PA0002104191
       4C0A6860372B31EAD5CF0A781499B0EE7BDF31AD                           08:02:29
       File Hash:
       88AEA3DB9489D065882DCC0A2D3B45A4C0155CF0F942F137A09E67A50BD370D1
50     Info Hash:                                                         07/20/2020   Vixen     07/17/2020   08/11/2020   PA0002252259
       242A0C82FBB19155975CE924BD6E19FD3A9E7A8C                           12:57:25
       File Hash:
       14C9457040DBE0CAEB710C8B25B52506C4D506C4E2514358330F6552C99D6266
51     Info Hash:                                                         07/20/2020   Tushy     07/19/2020   08/03/2020   PA0002259103
       161E862297B959E858AD5F5EAC05BE2539212E9A                           12:34:52
       File Hash:
       A343E51B6BE3676CF58882E59D998A87C52605660B44EAD95FB2A7A55785306F
52     Info Hash:                                                         07/19/2020   Tushy     06/15/2017   07/07/2017   PA0002070815
       BA5179C17A6E0ED8E5DEF1AAE751F3E371D5E253                           04:21:18
       File Hash:
       C0A6ABD7BADF27DA6ED556263C1B8A58967E5A4473E7B4C7CB722C68FD862D28
53     Info Hash:                                                         07/18/2020   Vixen     06/28/2019   08/27/2019   PA0002213233
       425B69EBF37AF69ECEF370C54A0B8F23AB28C401                           04:11:46
       File Hash:
       7C0FB3C1BB3F1DF8CAAC603A4D2F6E76DC9BDB04138DC2CBABB665BADAE3B47B
                                Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 7 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         07/17/2020   Tushy     06/30/2017   07/07/2017   PA0002070818
       C565381A1DA302C4E6F9E11C6DE94C8A82EB0B80                           14:36:11
       File Hash:
       BFD2D5B30BC7A04C8B5E96EC70026DEFC50C307EA37D509E27EC1B419C4D64A7
55     Info Hash:                                                         07/13/2020   Tushy     07/12/2020   07/20/2020   PA0002248965
       95853F2466E696799E6030A6C5410F9A3FD3ADBA                           03:25:01
       File Hash:
       E3B038233B3BCE53E296ED91A72B24706143F40866B819C3AE8F25BF386F6FB0
56     Info Hash:                                                         07/12/2020   Blacked   07/11/2020   07/20/2020   PA0002248959
       CBFA96B97E59DB3C4744AFFA546FAA65CE059F9C                           03:29:08
       File Hash:
       9D77F33EF0513D66CD0892B5132F639E3EF7CE64A22ED78FFAD59B029D29183F
57     Info Hash:                                                         07/12/2020   Vixen     07/10/2020   07/20/2020   PA0002248961
       B5110931763F80CE412C1AD08F039866F56867BE                           03:11:17
       File Hash:
       01897F07F10DAD283362ACE58C8F3D0E1A5E13FAD2432D5FCD38F40F7E715E1B
58     Info Hash:                                                         07/07/2020   Blacked   07/06/2020   07/20/2020   PA0002248962
       3331374935A0C6D79FB05926CD3335CAE8FA4474                           13:33:42     Raw
       File Hash:
       D1727BB8185F20F4D52D49955D03ECD6B9982BD12E07B704407B6CC8B978F55A
59     Info Hash:                                                         07/06/2020   Tushy     07/05/2020   07/20/2020   PA0002248967
       ED4DB60AFA864A8E8973184C671C29075D48FE0B                           03:47:11
       File Hash:
       EC8A7F1DC578AD02076444B3835FDD3872EB6F2E651233526665E6663EB818DD
60     Info Hash:                                                         07/05/2020   Vixen     02/23/2020   04/17/2020   PA0002246164
       3C6CA0228C60DF78A52D451F9A8442A65716CDD8                           05:01:05
       File Hash:
       D3533BA7EEA97C9B2BB1F7CAAC9FF8DB1D9D75B3941F4FE5A0AF5D763E0E7E42
61     Info Hash:                                                         07/05/2020   Blacked   11/03/2018   12/10/2018   PA0002145823
       2ADE8763346FFA11FC1395267FDA45ACC89C677C                           04:45:12     Raw
       File Hash:
       CAC816B88E76CA37F722E7F92736C38A9916269EB659FEA2E78918D83D06D7D8
62     Info Hash:                                                         07/05/2020   Blacked   02/26/2020   04/17/2020   PA0002252443
       3E0C1C5F1E26E8922045CD0C97E9A66630A50E8E                           04:31:20     Raw
       File Hash:
       C0BF3B860D0EE1CC072E8FBD4E0215028099BD326A86A63815733649C5D9FB74
                                Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 8 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         07/05/2020   Vixen     04/29/2019   06/03/2019   PA0002178770
       8F104C89FA74744BEB02B58214813B42F91E779A                           04:21:24
       File Hash:
       3AC4C4ABEF58092E0A30B0621D5016FAB655BFD1954D745D95DF327D6A702E11
64     Info Hash:                                                         07/05/2020   Vixen     11/25/2019   12/09/2019   PA0002216264
       5463DF03D918B469190A59518CDCF7E245D6494C                           04:02:40
       File Hash:
       99CF4E2A7DE075529D188AE25D2CE7350FBE9326B94D51C982585001266F73B3
65     Info Hash:                                                         07/05/2020   Vixen     10/01/2018   11/01/2018   PA0002143421
       D4BB512F8C0AE6A2925772036D1AD41CDC088861                           03:59:22
       File Hash:
       27843D27F39A962E663A89A982202CEAA6BDF03320DCF9B043676AD2E93B3FC1
66     Info Hash:                                                         06/30/2020   Blacked   06/29/2020   07/17/2020   PA0002248598
       14AB1F3D09A7FD1F5B4014B7D932F7FAC768DEC8                           04:45:39     Raw
       File Hash:
       6D76F838EB0CC3D4537F6D58B82C60D51A6778E781AEB91C4B2B2FBE14F56B3A
67     Info Hash:                                                         06/29/2020   Tushy     06/28/2020   07/17/2020   PA0002248597
       1D0E91F9F90E9981F9A8B3D5C36587FDFCD5784B                           02:19:42
       File Hash:
       7EA5BA6EF251127E595FBBF01ACCF4BDF1E654A566A6E8461A91B812A7B168B8
68     Info Hash:                                                         06/27/2020   Vixen     06/26/2020   08/03/2020   PA0002259094
       E26CBC5FCF1404C17A1BD92E6623910B3B9698CE                           03:42:08
       File Hash:
       C1D5AF8F08151AA7770F92133FAB9592B7C4844AD296FCFEFA49DDFB3F1D9EF4
69     Info Hash:                                                         06/23/2020   Tushy     06/21/2020   08/03/2020   PA0002259102
       BA30B53822ED234D66D8970D2A9644206D2575B6                           04:38:09
       File Hash:
       A08512E14D1F5C943AC430F8904BF348C18A546FBC52FE1B6A36D22A6D04A3D8
70     Info Hash:                                                         06/23/2020   Blacked   06/22/2020   07/16/2020   PA0002248579
       5A425FDB7FFB5049E12D808FDDA461C2F7407B34                           04:37:12     Raw
       File Hash:
       DF4B0D288618658DC49EB26217CF1544419BC25A96680CB513E8090162FC6E52
71     Info Hash:                                                         06/20/2020   Blacked   11/13/2018   12/10/2018   PA0002145836
       B0CE169D460B3E10FDC06D60342FA7FD5FBE531B                           15:00:16     Raw
       File Hash:
       E701C43864BC713E4129A4F6CD46A51E0378F2B4D49F69835C388B372747A4C4
                                Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 9 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         06/20/2020   Vixen     03/25/2019   04/16/2019   PA0002187577
       605C9418209F27737FD241EF51A32CBFABAAB038                           14:50:55
       File Hash:
       829D6412707F891385AF6D5D9F69B5AD482B7B98A9A32076BD46AF58D55F6B74
73     Info Hash:                                                         06/20/2020   Vixen     06/19/2020   06/25/2020   PA0002256361
       F4F4A5CAA897000F033302DD8274FEFA1C90FB0D                           04:36:25
       File Hash:
       6E096BC0719E3B79FC016BAAC90EFE87D5DA321BCA9BAA8F1A8728508AD0EC4C
74     Info Hash:                                                         06/16/2020   Blacked   06/15/2020   07/17/2020   PA0002248596
       D9FC98CF2ABC186CCA0EC3939ED3F0F35D1B8359                           05:19:38     Raw
       File Hash:
       68E04EDC3CE8410E7FEE50DF584B867351E2013DEF6BE51386BC5CF1C9CD3228
75     Info Hash:                                                         06/15/2020   Blacked   04/25/2018   06/19/2018   PA0002126642
       96AEF5CCCC986CCBC629B6F97649BCEBBC0586B2                           18:44:28
       File Hash:
       91586FC60AEA8195E518F7211642E75475C9BFD182FEA0517D1CBA403D777473
76     Info Hash:                                                         06/15/2020   Tushy     06/14/2020   06/25/2020   PA0002255507
       7054652C3A1756B1D4B48572E12896AEA1D14296                           04:06:33
       File Hash:
       A4C245DA7141B84750664EA8097CD2E42D79470052B632D1907A68EA4251B0DE
77     Info Hash:                                                         06/13/2020   Vixen     04/24/2020   05/05/2020   PA0002249029
       4C68A93F877A55624CFDB1A56B0A09F6226B7DBD                           22:50:04
       File Hash:
       3F282AB81B7EB2031337F302499DA6D6B812DDC12B12599EA08FF65A95F623CA
78     Info Hash:                                                         06/06/2020   Vixen     06/05/2020   06/22/2020   PA0002245631
       84A2C046FD4795A6A5DC3814FFBFF9CACFA06E00                           03:56:48
       File Hash:
       E83C150F4ED927F9D1E7323EE272C9D1E9B1B3F0A7E52A184FF98BE871589D03
79     Info Hash:                                                         05/26/2020   Blacked   05/16/2020   06/22/2020   PA0002245639
       CA5CDC908938D43DBDC0822505449EE352C2A5E3                           01:59:59
       File Hash:
       C1989360CB00041C7DF61700B88E84563F906D9EA71DB8B980D38D39D17ECE05
80     Info Hash:                                                         05/25/2020   Tushy     05/24/2020   06/16/2020   PA0002253262
       E6625DF99CECDF61693A0868E1C46BB8E79F1D21                           19:37:45
       File Hash:
       1F2678AC48359ED83589EBDBC1A766F6F07BACFA6031155CB89905CB3365208A
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 10 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         05/24/2020   Vixen     12/10/2017   01/04/2018   PA0002097451
       98A9C4D08BCC3FC7CFC600E50DD543CB36105DF2                           15:44:29
       File Hash:
       C38634AD390428BA8574B0F4D2AF59447A7A249FC65A057A32F0FE885A7DD80F
82     Info Hash:                                                         05/24/2020   Blacked   10/17/2017   11/27/2017   PA0002097981
       F011B5C1E76C5CD712DADA5DF9CE66184EAA72B2                           15:23:50
       File Hash:
       9A63B663DD43205E88F862BBC956987D0E51AE9C368621C6C3BEC154DFE58488
83     Info Hash:                                                         05/22/2020   Blacked   05/18/2020   06/08/2020   PA0002243644
       5E096E8A4463655085C9745951AEEF0AE470964D                           14:11:19     Raw
       File Hash:
       404B8781248484E77ED3A53F18075DAC3AA48B8C4EAF749FF468156D47211A77
84     Info Hash:                                                         05/20/2020   Blacked   01/27/2020   03/15/2020   PA0002240550
       AA4BE843A51F57F2C364C24DD5D7ECF2C647F652                           17:53:07     Raw
       File Hash:
       CEDD4C9C7B46CA14DA4782D089600800BF98E22C7C6E36116628A7F20EAE5A4C
85     Info Hash:                                                         05/20/2020   Blacked   05/04/2020   05/19/2020   PA0002241475
       E11A1E9101E1B91DE9CE8EFBAE3ADF3B367EF862                           06:18:18     Raw
       File Hash:
       497BACBB40344F2F603F96CB10AA606CA1AD9DEEEC152FF1A8960302C7B18C29
86     Info Hash:                                                         05/20/2020   Blacked   04/20/2020   05/19/2020   PA0002241477
       F9A765F1FDA06F35835CBBE219560CD57C112FDD                           04:56:25     Raw
       File Hash:
       B2935FFD469F9D090F4219F02E6F08E87C56C3E18C454D3A0FEB0A5877A1F50A
87     Info Hash:                                                         05/20/2020   Blacked   04/27/2020   05/19/2020   PA0002241476
       FD9F9AB92752B9716BB2119D064F264C797BB67D                           04:48:51     Raw
       File Hash:
       6804B83ED233CE1FCC3660243C33F78D4C1B8DD8B0D454765E8E0D5ACF92A690
88     Info Hash:                                                         05/20/2020   Blacked   04/10/2018   05/23/2018   PA0002101304
       A7B77E1226DA839D3A8F4DF03F9EF353E9E11502                           04:36:16
       File Hash:
       A9108D6691B6184CDFCF5E85D11B01704E33A40930AA9C3FCFC3DE75190EA3AF
89     Info Hash:                                                         05/20/2020   Tushy     05/03/2020   05/19/2020   PA0002241474
       BB23DC3E3F41E06024BD34016ED05E4D25A7F0AA                           03:08:37
       File Hash:
       D7B1DFE14A95301D829FD5CBF99D29998ECBD57AB42E09DFFBE9C55F73A582DD
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 11 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
90     Info Hash:                                                         05/20/2020   Tushy     04/12/2020   04/22/2020   PA0002237697
       AC385CDF0744BE2ED3C0FF8EC4A868666B5D201D                           03:08:18
       File Hash:
       E59F3A4767AE413ABF2654F673E413BC32F7923DDCABFE3241F7CD94B45CFA47
91     Info Hash:                                                         05/20/2020   Tushy     04/19/2020   05/05/2020   PA0002249081
       9D26ABBC31460C72C2A931FD255BB5411330C55D                           03:07:48
       File Hash:
       20280C6A4598B5E2F65EA9DFE4340609E631F37758734C36AE65691C820999F6
92     Info Hash:                                                         05/20/2020   Tushy     04/26/2020   05/19/2020   PA0002241478
       057D249A5951BB3B4BF70F73BBC784BD5D27E487                           02:54:23
       File Hash:
       4627C825EEDC8E6C2E27E67D63FF6DCC165297C082BA2A5D6FAC9C56534F71E0
93     Info Hash:                                                         05/20/2020   Tushy     04/05/2020   04/17/2020   PA0002237308
       8C6947272066C57583DEA1BE22B4EFA1FDEC3934                           02:52:49
       File Hash:
       801B8F13DDE9E2FC8D78067FB02B263C63FE02F8E3E8891FA483BEA0B65C3885
94     Info Hash:                                                         05/20/2020   Tushy     03/29/2020   04/15/2020   PA0002244963
       B705494A12DFACBD15BC7C0D1130A409D4066B0A                           02:36:43
       File Hash:
       B4E0B5D9AAEC093E493F239356663256B651CAE002FD12F59DAF88E8D58445AB
95     Info Hash:                                                         05/20/2020   Tushy     05/10/2020   06/16/2020   PA0002253266
       43F2F81A12AF5742E98648B8A43BA22114D91D2C                           02:07:27
       File Hash:
       C7CCA853FCB47EB5BF8947A0BDC888AB58501F062AA9A35C401C54D08E4D6B40
96     Info Hash:                                                         05/20/2020   Tushy     05/17/2020   06/16/2020   PA0002253264
       D8CC6A6F0DF7DE99DDC5578221F7EC1AD4AC5EEF                           01:22:45
       File Hash:
       65AE39881C3A823068E1F574C4C80C562AEB52A9CF86F284D76BD8B8B2B19C5A
97     Info Hash:                                                         03/18/2020   Blacked   03/17/2020   04/17/2020   PA0002246171
       DB42D5BC0D21589EA9B968960A5226F2F0B5185E                           05:06:18     Raw
       File Hash:
       2CCFCFF5F055AA37D2C4D169070A9B995C406E6DE31847D5F690BE68F0669309
98     Info Hash:                                                         03/17/2020   Tushy     03/16/2020   04/15/2020   PA0002244959
       7000A1B5DB7F3C3CC69A5BB0E7DD2C3670227789                           05:57:11
       File Hash:
       DE2431F8B774A7DC332E16466DBCF7B8F8B22B79FCE81BB615C78B82C619256D
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 12 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
99     Info Hash:                                                         03/15/2020   Blacked   02/21/2020   03/18/2020   PA0002241534
       341F22B7BE664B8541902936883E532C0C726ECE                           22:12:32     Raw
       File Hash:
       CFEB57FBE5C7801F5F62DC62EB181A115ED67A61D82D3F9957322497E0929DB0
100    Info Hash:                                                         03/15/2020   Blacked   02/19/2020   03/18/2020   PA0002241617
       F4D483E12BD5BA475D285D05657DD66BFB061265                           22:11:13
       File Hash:
       C8CCB78689D918D0D79665B3B33C13341BA46849EA640AFB43423CF912D9BAE6
101    Info Hash:                                                         03/15/2020   Blacked   03/10/2020   04/15/2020   PA0002246103
       EFA937808F0ED58A57B5B7902F86CC46FFEF4A88                           22:04:36
       File Hash:
       B1ACA1BB3FF18B56DD4E28B45C13CEF7155C393C134B08F2317639FEF5A59520
102    Info Hash:                                                         03/15/2020   Blacked   03/12/2020   04/17/2020   PA0002246106
       9370BD7FD557056F0D28CA33A9901F7FDCE2F0E7                           21:49:15     Raw
       File Hash:
       2C6DA994AAAC525B97D39AFE75376C6EC324B2C7284B26A8BAF44AC82C79B800
103    Info Hash:                                                         03/15/2020   Blacked   03/02/2020   04/17/2020   PA0002246105
       5DC2FDD94F0BEA0D820D57FE5F07334D76DE35BB                           21:39:39     Raw
       File Hash:
       7AFC811A17D0B351422F3044B7887AB7B344719DB2065EAFBA4C5005D3D9FD45
104    Info Hash:                                                         03/15/2020   Blacked   03/07/2020   04/17/2020   PA0002246118
       14B10A509F9801CDB0F3A26FB468B879FA1052C7                           21:29:33     Raw
       File Hash:
       7111B20609AC2DDD76A51E9E2F4910F0DFD86179DD930790BD97963AE5C365E0
105    Info Hash:                                                         03/15/2020   Blacked   02/24/2020   03/18/2020   PA0002241627
       BCC18BD6272372F3CFC59A1BE674F61C4788F0CB                           21:28:25
       File Hash:
       8A56C37DE8CCCDAA7BBD3EDFA4DC0F49439A4A4CCE0BED2C6768E4FC69BA25C0
106    Info Hash:                                                         03/15/2020   Blacked   02/29/2020   04/15/2020   PA0002246058
       3AE6DC9DEC514352B218937506C2CC49489B66AC                           21:27:27
       File Hash:
       80389DD58C2A0EF8455DE7085F761D3D88CFBEE72DE85C6DE4BA4E1C6C44EB80
107    Info Hash:                                                         03/15/2020   Tushy     12/17/2019   01/22/2020   PA0002234859
       E218C67A369BDB33679CB9D07423AEA3A791A6BA                           06:47:48
       File Hash:
       58014A8C7C741B7C2D71FB2D76A069ED5DD84D60BE69E6C0FB1B7DFE7DD4B455
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 13 of 38

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
108    Info Hash:                                                         03/15/2020   Tushy   01/16/2020   02/20/2020   PA0002237625
       7394693FD37E23DA3F8C16EF2B56759BB44DB556                           06:24:00
       File Hash:
       7E3912D6291605313B55CB774A54EE5F8D2CF9C575B052193DB5E05726A4817F
109    Info Hash:                                                         03/15/2020   Tushy   01/26/2020   02/20/2020   PA0002237626
       EF2349939932F59F0DACEEBFE9B0A4844286330D                           06:09:05
       File Hash:
       CAAAE092367BEF637A8D91E4C469594AED615950E29018B784AD7C441E5FF8F1
110    Info Hash:                                                         03/15/2020   Tushy   02/05/2020   03/15/2020   PA0002240545
       5DE0F105FC00E754C7A68603C1A8E3DD0386A030                           06:02:28
       File Hash:
       66005ED04FAA2FA043F36536FF1BA73147CB286F0AC9CCC4034E6F08ACDDA242
111    Info Hash:                                                         03/15/2020   Tushy   01/31/2020   03/15/2020   PA0002240443
       62FC15B9E3ED07ED8B820E9D1C9BA6294BC9BDFF                           05:45:23
       File Hash:
       76D8429F538EB3356D156D4F8BAB5440A08EAD0497F8498124384468A7E2E982
112    Info Hash:                                                         03/15/2020   Tushy   02/20/2020   03/18/2020   PA0002241623
       5BDB88CC053754321CAEA4B05A39407BC845578E                           05:31:20
       File Hash:
       DE1F8EC3EC978719ABB0F943520568E814376782984321B4923CC1CBA7C94749
113    Info Hash:                                                         03/15/2020   Tushy   02/15/2020   03/15/2020   PA0002240542
       95A703C88FA00518D1ABDDC0DA14B31398A15FDF                           05:31:20
       File Hash:
       9CDAEC4C59A4F0A417D0B5C79679DA755EC1B4D9FFB1C8ACF990F8871A4012A9
114    Info Hash:                                                         03/15/2020   Tushy   02/10/2020   03/15/2020   PA0002240548
       642E0CBC2CC4510978E835A1A110DB3AFCCA7A01                           05:30:33
       File Hash:
       88BFA21A2FA90A82F48A0B1D6EA087EEC44A7701B46620CBE9492D37880B8DED
115    Info Hash:                                                         03/15/2020   Tushy   03/01/2020   04/15/2020   PA0002244962
       749FAA0AB22639A51BA2C204711B051DE1527267                           05:01:31
       File Hash:
       D164BCB8CDB6651C3C3E9B0B85F1EDBC9DFB3FEFB1008E5C35526199BE5FA63C
116    Info Hash:                                                         03/15/2020   Tushy   03/06/2020   04/15/2020   PA0002244958
       F1DB7072A41E4295223FDAED630443CEECE27B49                           05:00:57
       File Hash:
       0049BF5E83A0ABB9B700CC5BBFA78D2A83AFF4F43EED8E45C007DB4907B877A6
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 14 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
117    Info Hash:                                                         03/15/2020   Tushy     03/11/2020   04/15/2020   PA0002244960
       BA86748A53FDF6AB4FCC7C57268D29741EEE870B                           05:00:26
       File Hash:
       05C221402F3AA99C97C4BF36E145D6E15F494823D93194451D316952E131AA97
118    Info Hash:                                                         03/15/2020   Tushy     02/25/2020   04/15/2020   PA0002245083
       06FBC86535C1C034A8640C4B9BB4791A928598B6                           05:00:09
       File Hash:
       B5C1C134D17F73F41548F3C3CB06F7C4F9B9A8C89FA9C55D12BDE61A1D518CDD
119    Info Hash:                                                         01/13/2020   Blacked   01/12/2020   02/04/2020   PA0002225587
       B54FEEC40D2B8A2756019005DF1CC47201F145AA                           05:28:48     Raw
       File Hash:
       51F543BE5D1454CF64DF23DC886CF31D4616E54783B0FA5407436290747BEA4E
120    Info Hash:                                                         01/12/2020   Vixen     01/04/2020   01/27/2020   PA0002223959
       6A32AF6A89189F7BE459ECB8663EEF62FA8CC26A                           04:02:04
       File Hash:
       177AA4B3059B4531DF1ED603C0A0A5F2DF7BD9839D97D826DF4D9FF5849FCCC7
121    Info Hash:                                                         01/12/2020   Tushy     01/11/2020   02/03/2020   PA0002236483
       F2724448C430F1856A24D3FB88ADAF8C9D0C37F3                           03:45:18
       File Hash:
       12FB8ADDD4F69420AF941347A64BD8E9D13EF785505DA1265A86D52439CD8569
122    Info Hash:                                                         01/08/2020   Blacked   01/07/2020   02/03/2020   PA0002236198
       678493FA85058D52DC1F590D9F7D76B0DFF7F0B3                           04:58:54     Raw
       File Hash:
       FA8F663F6F553A3FF26DC8022BD21B368DAB705C4D6C6F502E3607F564FA2A34
123    Info Hash:                                                         01/08/2020   Blacked   12/31/2019   01/27/2020   PA0002223957
       6CC67D52274CE01C1E43EEE113F813D7DBFC2182                           03:05:49
       File Hash:
       2AA25E6BD2AEFE2E13356CCD249D2DA23A48D1F168717FF81176AE3067910C80
124    Info Hash:                                                         01/07/2020   Blacked   12/16/2019   01/22/2020   PA0002234860
       8A648DB9622035F8BA2FEDE5F9EDE4894208D3E3                           16:14:31
       File Hash:
       C12B33C60AD51B9712D51F693F99BB4758C1C2683D6A6D836CBB74868CFC98A8
125    Info Hash:                                                         01/06/2020   Vixen     12/25/2019   01/03/2020   PA0002219640
       FFE5224A5E3925847375F8E327267AC2B3148E49                           17:09:47
       File Hash:
       5DDEDA2C21234E18A2388E4956D2DFAC0A8A6DA58AEE52EEDECD4A8DBE69AA33
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 15 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
126    Info Hash:                                                         01/06/2020   Blacked   12/23/2019   01/03/2020   PA0002219636
       FF4AA172EC0D469A97A0693DDBA0DC1A4ECC701C                           06:21:05     Raw
       File Hash:
       3DECF0AAB8057B9C37D101B6C483E9EF52900F7E0F64F19DB44D782FD9354CF9
127    Info Hash:                                                         01/06/2020   Tushy     12/22/2019   01/22/2020   PA0002234863
       F69E5AE7861DBA090012A952FE1EEA9F4E756A6B                           05:29:52
       File Hash:
       7F6D6439F2B827C2392C979E36AA39D8E94FA79B1A5AFD9FF62DF46C15B6BEB3
128    Info Hash:                                                         12/20/2019   Blacked   12/13/2019   01/22/2020   PA0002234865
       2655BEEFBAFF153960693DA4B9EA90A70BAE2688                           23:17:31     Raw
       File Hash:
       E717B0E20B4FBCB9065E7CB186FE8ABAA1435D5CBA4976686571334D75114CE8
129    Info Hash:                                                         12/19/2019   Blacked   12/18/2019   02/03/2020   PA0002225563
       8030A2C2D9E0F5481E3C80D541551981755B92D6                           05:05:15     Raw
       File Hash:
       B464C3DB5D6D549844F1F473EEFE97D23D21947CC0099568B87EEB5B39E2427C
130    Info Hash:                                                         12/15/2019   Vixen     08/27/2019   09/17/2019   PA0002216129
       9D0E21B1D1C9024F4EF0D3735144C55F30ED31D0                           18:55:36
       File Hash:
       9DFCEE7F0D7B68230FA013942CE356F37B792EFF1C7A6C435ED842955671C8DC
131    Info Hash:                                                         12/15/2019   Blacked   09/12/2019   09/25/2019   PA0002203159
       B1837EFE5563C154EEE2F1BE8D008DE5C8C7CD43                           18:44:14
       File Hash:
       099279FAB0CB709722E36CA4703FBC00BE876F9EA6F23108082898D12073FAFC
132    Info Hash:                                                         12/15/2019   Blacked   10/07/2019   10/21/2019   PA0002207742
       73DFB9E01775300A351722EFAA0DAD384952EBF0                           18:29:26
       File Hash:
       BC069A88481A788CCFC4E186459FE4F3384DC7AB48F6D46CFF338AE125CADC4E
133    Info Hash:                                                         12/13/2019   Tushy     12/12/2019   01/03/2020   PA0002219634
       7F344797FE7DA07DEB82CC2B088D48D1A454B0FC                           19:09:03
       File Hash:
       C1AEF420CA9A04AF1F4093FD59945CAEC6E878C06D001B1D20BA3BD8D7C92CC9
134    Info Hash:                                                         12/10/2019   Blacked   11/13/2019   11/27/2019   PA0002213997
       00D4C51A29C9BECB409301B771D686F17B05B89B                           20:38:18     Raw
       File Hash:
       2517AD4C9EBD5958B7B53277E98727CB70A48CAE5960B8795E50AD33A0666CBE
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 16 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
135    Info Hash:                                                         12/10/2019   Blacked   11/18/2019   12/09/2019   PA0002216261
       28D3A9EC7C6D3A6CA0C764EF6A4C9B3E0430CB8E                           20:38:07     Raw
       File Hash:
       1417D1E60436334A79D2822C80AED298E3266BFDD20924CF09A99BC161454E14
136    Info Hash:                                                         12/10/2019   Blacked   10/14/2019   11/05/2019   PA0002210289
       7DC31F64F10A5177DC11A0B36E4E52BDD9D6743E                           20:31:45     Raw
       File Hash:
       731763BED52FC0E38E82856DB997AEB34FE42070147E94E098EF60145CE647FA
137    Info Hash:                                                         12/10/2019   Blacked   09/22/2019   10/07/2019   PA0002205469
       D688340236811F64E8637A5AFF159570F1648994                           20:27:55
       File Hash:
       8F058136272BF47AE4215CB2C7439D489FF4E8E92AAD2E8DDDEBCE6296E789AD
138    Info Hash:                                                         12/10/2019   Blacked   10/09/2019   11/05/2019   PA0002210286
       DD83AC897A4FD8B1B938F028E4B3C78C1897F531                           20:24:39     Raw
       File Hash:
       AA897643CB22B26D76F905513CF325BF3502E8A343DA47AEB1E5740EB4A03DD1
139    Info Hash:                                                         12/10/2019   Blacked   10/24/2019   11/05/2019   PA0002210293
       12B7A3C14B3A7A4A9D2712008FA31DEE6CC1731E                           20:21:45     Raw
       File Hash:
       7560E11AD69B8634C114F0797C32BB5263371F69533CBDCE3F9E6DE3652ABC09
140    Info Hash:                                                         12/10/2019   Blacked   10/12/2019   11/05/2019   PA0002227087
       C3C26667427BF81BBD2DCFD90FABAFFE0B82CAD1                           20:17:43
       File Hash:
       2EEA6CB8E64062A896B494F9BC33CC5FDAE3448105A5A5D4933D018A9F3B0C1B
141    Info Hash:                                                         12/10/2019   Blacked   10/27/2019   11/15/2019   PA0002211841
       DCC7090F05EBD2DC37875FE1A13D14A36BD51D03                           20:13:50
       File Hash:
       3977D707F40DA75D1F88C1162CDBD02577ACD638784DA6945470FC3AC360AE53
142    Info Hash:                                                         12/10/2019   Blacked   11/11/2019   11/27/2019   PA0002213994
       0075912858F26F4B9B02968E5B9913617E3F3830                           20:10:17
       File Hash:
       D19DE7E11241A54E88C807833D4C62AB0E74BF1D7C22D6D23A6E3AFBBFB0412C
143    Info Hash:                                                         12/10/2019   Blacked   10/29/2019   11/15/2019   PA0002211918
       3F2C77EEEB7E60E00F08C6B2372C0DF949F27870                           20:00:30     Raw
       File Hash:
       49DBD6B87DCE0411C7014A67AE306E2420507B0811F56E367420F42814BE2FA2
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 17 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
144    Info Hash:                                                         12/10/2019   Blacked   11/08/2019   12/03/2019   PA0002232045
       907F16FAF5B5D1E0B4F505D5D260D12639ACB1D9                           19:59:38     Raw
       File Hash:
       B2D74EAE7BB194758DC4409A8C8D775011B51F7A67F7A1A012A267AA1B180FAF
145    Info Hash:                                                         12/10/2019   Blacked   11/25/2019   12/09/2019   PA0002216262
       3D6417380243CB23F0AF15982571F8C8B9F61CDD                           19:15:47
       File Hash:
       429FE0C66A46BB5D6AB040B51F3952BC167E688D11D4EDF4F5633849F239BAFE
146    Info Hash:                                                         12/10/2019   Blacked   12/01/2019   12/17/2019   PA0002217663
       7F06F0E07A10143EB2C8673FADA7B21358A4AB2D                           19:01:40
       File Hash:
       8730E641DB888136CD4E9A1EA37C129852A6999082620E5C071F489A6055E333
147    Info Hash:                                                         12/10/2019   Blacked   12/03/2019   01/03/2020   PA0002233431
       7C9E406FAB73FAC20B6EAC7AE1FE5084E32999D0                           19:01:10     Raw
       File Hash:
       0388173B9A6A5334727357D81BCFE3D1C4DE85EBE1BF01E463182DA5BB5141EF
148    Info Hash:                                                         12/09/2019   Blacked   11/06/2019   11/15/2019   PA0002211857
       03BDBAB1ACA79F441D77CEC21E238F41A94C8553                           18:29:16
       File Hash:
       57C68256BB15BB4FD7569464BC37D87E22482ACEAFEB9E1920C98EA583FEB0CE
149    Info Hash:                                                         12/09/2019   Tushy     09/18/2019   10/01/2019   PA0002217340
       32D296E72C5D55D966D9FEE6100B35FA8E2905D1                           17:05:04
       File Hash:
       F3354EDCE3EFE3A1B10C2490F60630DC39FFDD9AFCCD8462CC9171598AC29D34
150    Info Hash:                                                         12/09/2019   Tushy     09/08/2019   10/01/2019   PA0002217338
       16BE9C2A0836D8C3DA7C84CD3ED4B4E614605590                           17:04:18
       File Hash:
       8DC9BE53AC63119E0FCB977C5E88577399C51320275A44A1900D5FDA9D24637A
151    Info Hash:                                                         12/09/2019   Tushy     10/23/2019   11/05/2019   PA0002227103
       1BD7B43424B377ADACBDD81FAFFB158D2370CB12                           16:10:48
       File Hash:
       F00CB16B8367BF7FD7F2A21EE435B235CF6B011F72EDC56C15DBF26FBB959ABB
152    Info Hash:                                                         12/09/2019   Tushy     10/28/2019   11/05/2019   PA0002227106
       EB8182CB6D300A79475A2DF9651C8674C4BBA7FB                           15:58:35
       File Hash:
       E1E817C687D36BD1C9FB37A539C4C4E62F58D2B0BC61B8BBE4E8CB51087F05F1
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 18 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
153    Info Hash:                                                         12/09/2019   Tushy     11/07/2019   12/03/2019   PA0002232040
       384513B839136C3BF2B824B443B2CDA6D0CE2780                           15:38:55
       File Hash:
       CD1BEE5B2A406E8B48A1CD1C91F5F7CD02677B2631C402067777AD4D16778239
154    Info Hash:                                                         12/09/2019   Tushy     11/22/2019   12/03/2019   PA0002232052
       E401EDC19B0CCB7625B52FEE8B163E03FFF0EF0E                           15:33:45
       File Hash:
       CFA72EA152DD827C145166E600349017CCEFD9C1FCDA3374115C2BCAD05C0681
155    Info Hash:                                                         12/09/2019   Tushy     11/17/2019   11/27/2019   PA0002213996
       AC0D6DB5C1BFA1C878C0CB39E540711FD9D0329B                           15:22:39
       File Hash:
       7FBF72A8572F656BD3105990E36D3952FEA247E0D5743D1213B53B9186420259
156    Info Hash:                                                         12/09/2019   Tushy     12/02/2019   12/17/2019   PA0002217668
       F37B51120B62C6E9E79197C956624D74A629DC76                           15:05:33
       File Hash:
       21DF9D830D6DF57F6F93F1A4C96522FDF0DED8C19E2B9C5533EB1725E6B80E04
157    Info Hash:                                                         12/09/2019   Tushy     11/27/2019   01/03/2020   PA0002233434
       FC438B74A9693BB8EBE799B446A1322D74B0EE31                           15:02:51
       File Hash:
       0E9425AED4AEC18845A3AEF6203699C8529B8F237C21490741A5E280FA2DAAF9
158    Info Hash:                                                         12/08/2019   Blacked   11/25/2019   12/09/2019   PA0002216263
       609925695807CF8D58C61A83C0667EBFACA3059B                           19:47:07     Raw
       File Hash:
       AA82A2D655EFAE26069B693C159D006EA3D308A84159E1F920E2BB80F6B5A1B8
159    Info Hash:                                                         12/07/2019   Tushy     12/07/2019   12/17/2019   PA0002217666
       B32F801C60CBF97AEAC7342AD563D34DDCFC228C                           20:31:57
       File Hash:
       79D5BFD438E9B59F937689D76AB3CDE9A5851E28C7894A456A1604E6263C8C08
160    Info Hash:                                                         10/06/2019   Blacked   10/04/2019   10/21/2019   PA0002207780
       A135016A510AB51A73CB7894372786888014584A                           00:53:17     Raw
       File Hash:
       7B6C1BC19C3F1C388B9BD35ED3627911079B90B527F788214C05E26B39AD6DEA
161    Info Hash:                                                         10/04/2019   Tushy     10/03/2019   10/21/2019   PA0002207743
       2790935D0DDF45B6A14998F294F73ADB0E22B337                           04:54:04
       File Hash:
       3D73B354345D90872E08995ABB7BCEF27BB2190026504F2D05D3086DD1B526E3
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 19 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
162    Info Hash:                                                         10/01/2019   Blacked   09/02/2019   09/13/2019   PA0002200702
       1A6470E21E54EE628069047098E9B5DFB9B17ED2                           17:05:01
       File Hash:
       DC07CEA2B9742F1F04351D7A11868746045D5A1DF8F5A6E0AF00D9C69779AB3D
163    Info Hash:                                                         09/30/2019   Blacked   09/29/2019   10/21/2019   PA0002207777
       C3CB9A98D01F7760055787087BB4C1A385CA30FE                           00:06:47     Raw
       File Hash:
       20AA6B2148079C221CBA77620584A97322657846981F3A5914193349FBC9E2F5
164    Info Hash:                                                         09/30/2019   Blacked   09/27/2019   10/07/2019   PA0002205468
       48CB4C30D04660582C75639C2DCC4DCAD30E4C38                           00:04:11
       File Hash:
       7076A3FC2E6C1EB640EB00D981D0B089F53A78229A26DFB02936B0078A9EE169
165    Info Hash:                                                         09/29/2019   Tushy     09/28/2019   10/21/2019   PA0002207776
       AF5E9F5A7C0F50A3A0CCCA08C875B36921047704                           23:56:18
       File Hash:
       21CAD60EE506BBDED08963BA90DAE8F45CB680BDC66E1BB515F46060D4549B4C
166    Info Hash:                                                         09/25/2019   Blacked   09/17/2019   09/25/2019   PA0002203161
       44A91CCBFDE09D843FF4C167CFE6685C8AE80078                           07:29:00
       File Hash:
       63290BDBEDF5C7343F37C7CBD0113D0B95EA091BB67EB25B09DD403B22FF91EE
167    Info Hash:                                                         09/25/2019   Blacked   09/14/2019   10/01/2019   PA0002217360
       17B1792C83AEBC91585F95157D74A5375A45D307                           07:28:41     Raw
       File Hash:
       A29E60835180E18203D9B7E6FB317C457E09F8B5BD30EA86E96ECF283140F5EE
168    Info Hash:                                                         09/25/2019   Blacked   09/19/2019   09/25/2019   PA0002203162
       2861A1669C5388241A40C4CA8F9568E2AAADC9A1                           07:28:24     Raw
       File Hash:
       0691F9C2C172D27A901B54F016672B3C984AB595B10F6D6D70868A52B340C95F
169    Info Hash:                                                         09/24/2019   Tushy     09/23/2019   10/07/2019   PA0002205466
       C2696D97B84F26C92DAECB9A0C9434564992B852                           19:14:11
       File Hash:
       A13A9247DF3489AE94E0388166F438C39F87474A22DC4F70F1E7EE05EF06CC92
170    Info Hash:                                                         09/24/2019   Blacked   09/24/2019   10/07/2019   PA0002205464
       09518EAEAE8C874586EA10E3EAAE479EDBF85EF4                           19:09:20     Raw
       File Hash:
       DDEEC378DC31D06A28C1E3FCBCF52FAE158691B1ABFAB3AA58E518C02B76DAF4
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 20 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
171    Info Hash:                                                         09/07/2019   Blacked   09/07/2019   09/25/2019   PA0002203158
       B1B040222FC514CF26DD8676F1303F0E5906E9EB                           21:04:19
       File Hash:
       4A3876E64D4E6263306B4238FE7303DCF36EB69313DB7CFA809FFE504D6D9D50
172    Info Hash:                                                         09/06/2019   Vixen     09/06/2019   09/13/2019   PA0002200698
       1D946378C32710A9E9D8A25EA87493FDE0146508                           23:19:13
       File Hash:
       0E0D12E5DC1AF250B4E5BEA2EAB4B20980D42D01276550884CE24AECC733C7E1
173    Info Hash:                                                         09/05/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       56DCEECF670433E528CAF870134FB35521993324                           21:36:18
       File Hash:
       49478B9A5A0DE609D68FCF73946C83E36F6A895193143EF44BF6C2F82582A5C3
174    Info Hash:                                                         09/05/2019   Blacked   08/15/2019   09/17/2019   PA0002216211
       6C446C346678513AA2E73F07FB90B7112EBE707F                           21:21:09     Raw
       File Hash:
       249303FB0D18D0DC7C7EC04ADB7B8922578C4F9AF6A8CF6EE5DAE94EA3BFAD93
175    Info Hash:                                                         09/05/2019   Blacked   08/25/2019   09/11/2019   PA0002199991
       973A870D555049DC68BB9A3D667902BFC69FBD3D                           21:20:29     Raw
       File Hash:
       F291E9A5D2284337B5F9CE58EF735849D834C5ACF9618C0F86C2564FA7B7F1B2
176    Info Hash:                                                         09/05/2019   Blacked   08/20/2019   09/13/2019   PA0002200701
       94A9D2E22A9B4ACF81A5EC69EE4DCA10983CAF23                           21:15:50     Raw
       File Hash:
       8F6C453740B37D5E62E645F7B122857B20C711154CF03D4597B1C3C020D30F52
177    Info Hash:                                                         09/05/2019   Blacked   08/28/2019   09/13/2019   PA0002200704
       80F9044259AD9C63843A25A73CAFD64ACB18CEA3                           21:13:28
       File Hash:
       7AF35A486BD4F38E68DDCC2D855416D10A1DCD53AEF0690FD3B4DC23A707A72C
178    Info Hash:                                                         09/05/2019   Tushy     07/25/2019   08/22/2019   PA0002195515
       03C069E6AEB87AFBA7D5C238902F8B37E79B3A47                           21:03:54
       File Hash:
       D529C07D0BB9480ACA88916FA1E57CE98498A9620B6923EBD09F31BEF3E2ADB7
179    Info Hash:                                                         09/05/2019   Tushy     08/14/2019   09/17/2019   PA0002216214
       272F1E7341F88B52B06AE1B28929520CF386CD59                           20:58:37
       File Hash:
       8CA823472CF7EBF46B0369A489E5725D990592BD98F55E0FC4B814CAF26C0C2A
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 21 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
180    Info Hash:                                                         09/05/2019   Tushy     08/19/2019   08/26/2019   PA0002213301
       15C91360B96EC4FC534313AD0435C151DAE55696                           20:57:03
       File Hash:
       7AD677D20438EED1DF05EACADDC3E5462A8B4B088A835F5F84BE54BE80DC88B7
181    Info Hash:                                                         08/18/2019   Vixen     08/12/2019   08/22/2019   PA0002195517
       CF8B33D285DB924C4421530FEA4BD16281F65302                           15:31:21
       File Hash:
       EF817A56C9A169E9841C0FA90DD4C644D0985CCAFAC82903EAA6353E06FE85D6
182    Info Hash:                                                         08/16/2019   Vixen     04/09/2019   04/29/2019   PA0002169963
       3291ACA892FCB52D5D2EEEC795D172882796B4D3                           02:05:25
       File Hash:
       F20D6C95668E1347897FAF7741E8DA0D4CAC37C07F5340F545004B2F8FF99B76
183    Info Hash:                                                         08/13/2019   Blacked   08/10/2019   09/11/2019   PA0002199990
       40089FC7550D25DE7A862FA5606B93A853E4B703                           16:08:11     Raw
       File Hash:
       CA16B9B3CD01D2A8B264CB18569944DBF0BB2B76D1ECB298C1823BE42176B267
184    Info Hash:                                                         08/11/2019   Tushy     08/09/2019   09/11/2019   PA0002199987
       C5BD516247FF628F7645ADCA07A7CDD4DD3D6DC8                           19:02:14
       File Hash:
       D00EF2C34ACAC962E2C8123FAA174DF86CC3BDD389233C14F4146FE6762E65DB
185    Info Hash:                                                         08/09/2019   Blacked   08/08/2019   09/17/2019   PA0002216217
       C6AACF8B5EBC7F41C26EBB07A4DABE1287B3C675                           05:48:44
       File Hash:
       2D4D64E994B54F6310EAF6658524F2A7B0F98B62A56F4F9B5A2EE8CC25656EB5
186    Info Hash:                                                         08/04/2019   Blacked   08/03/2019   09/10/2019   PA0002199412
       998D889AC133E44A451ADAA9C89CE64C3514FBE5                           23:02:56
       File Hash:
       2F74CC0A9BF6B310FD57C4A213A195D653A4A6DC6AD050D61903295596AD7358
187    Info Hash:                                                         08/04/2019   Tushy     08/04/2019   08/22/2019   PA0002195508
       5DF8FA648DEEAE1D73E962DB195061E646F82B4E                           22:29:16
       File Hash:
       BA5A079E645206AA74CFD54D5EA02C345EB7CA9D87D07AE53C3DB2E8CC913CEE
188    Info Hash:                                                         08/01/2019   Blacked   07/31/2019   08/22/2019   PA0002195511
       662C42833DF0727F4B96196F88475B615B2F0D2B                           04:00:02     Raw
       File Hash:
       181A5A85F913157A0303150E1B0C7ECC81F7A63FC42BA1071B5236AC52A0432E
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 22 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
189    Info Hash:                                                         07/30/2019   Tushy     07/30/2019   08/22/2019   PA0002195506
       2A91636F68C407FEE837629631C4C278682490BD                           18:27:40
       File Hash:
       699DA3A5BB79492080C653FBAFCB5F7440E6B80774D0C0D3CCC90C71BA753AA4
190    Info Hash:                                                         07/30/2019   Tushy     10/23/2017   12/04/2017   PA0002098018
       B30A24C236439A9B2C65C9234830190BD3026085                           03:00:58
       File Hash:
       E190CFF045FD226A2DC42A0014C64775CD37FE54BE08F0806F0D3BDE27234259
191    Info Hash:                                                         07/30/2019   Blacked   07/29/2019   09/11/2019   PA0002214887
       A242B6442EFF788A87243598437FC607ECEDF162                           02:06:29
       File Hash:
       A63507EAC37162E02D8F648A1A798695DF9EEEAF31B8FFA20EC5571CA3668ACE
192    Info Hash:                                                         07/25/2019   Blacked   07/24/2019   09/10/2019   PA0002199414
       B426DA516B5F87C97B1C1D5732F040BC16B1F5A4                           06:55:00
       File Hash:
       8D6DDB62698A011D6F8AEDECA858410D559FE50CDD8DF33B7527D8CBC1F54D77
193    Info Hash:                                                         07/23/2019   Tushy     07/20/2019   08/26/2019   PA0002213244
       E6273339D215373260CB6ABAD3BB022CD4FCD720                           05:04:29
       File Hash:
       7EEE4CE486F9FEC6023832436D3750FA51B4FE91231075D4CED58F0CEE050C3D
194    Info Hash:                                                         07/23/2019   Blacked   07/21/2019   08/27/2019   PA0002213243
       520B8FD2205BD05866304E15FF59E272165F07A1                           04:35:51     Raw
       File Hash:
       52DF64DCF2BE2409B2C2E574B2C2C5FFD31B98A0B8A9E2FBD1F768A641D64D77
195    Info Hash:                                                         07/16/2019   Tushy     07/15/2019   08/02/2019   PA0002192300
       17ECB07B4E63E1625D08684CF4A5828DE1D73ED5                           06:25:34
       File Hash:
       901F4A9F1AF525F8B2E86CD7F386E22A1173C067AAD617570A2BB2737C3AAD9A
196    Info Hash:                                                         07/15/2019   Blacked   07/14/2019   08/02/2019   PA0002192303
       5FA53F3F9DF36A9FA9F1663F04D7D2BD363392E1                           03:49:34
       File Hash:
       E4A2B354D5B23C8E84EFC4269D513BB3977DF92A037301E884C14BE5C9147CF7
197    Info Hash:                                                         07/12/2019   Blacked   07/11/2019   09/17/2019   PA0002216212
       6478D6818B6843DC1DEE5BD5A6C05F7B6D37EC2E                           23:27:38     Raw
       File Hash:
       B98513AE2490FF3F323AE1CC7F75EC58C20154B89A409B54083E456853E5E623
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 23 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
198    Info Hash:                                                         07/11/2019   Tushy     07/10/2019   08/02/2019   PA0002192298
       8D8B141E253AE7DCFA9C272FEE019EECAF0AF78A                           03:44:24
       File Hash:
       A399FCE7537A99253E2EAB3EB9A43879FE9EA0D9791E3EFDD3EE2373E6769A6E
199    Info Hash:                                                         07/11/2019   Tushy     06/25/2019   08/27/2019   PA0002213234
       F9B7C100F8637B81FEB3954D7A297496DC9E0EF6                           03:44:23
       File Hash:
       0553FAF7A22454F2A2B424C17D1D8BB0C4735DD94BD03E6A1A96DD1B0431CA71
200    Info Hash:                                                         07/08/2019   Blacked   07/06/2019   08/02/2019   PA0002192304
       2F092E0F05BFF10617C5EFDCC6827A380F51281E                           13:43:46     Raw
       File Hash:
       50456612F7DBE8A290429B9B565013723D1D8C62F683B71DD639F8F112699BE0
201    Info Hash:                                                         07/06/2019   Tushy     07/05/2019   08/27/2019   PA0002213300
       BD08CDC4AB37B1F288F5D245BC77FD72EC17895E                           19:19:02
       File Hash:
       9F66A4E0A7591B21704D3FFF246FBA254A816C87D2801350AB7A05FA1398CBB9
202    Info Hash:                                                         07/03/2019   Blacked   06/26/2019   08/27/2019   PA0002213245
       23D0AD06AEDD268744FBB7251611A950CF96EE07                           23:26:49     Raw
       File Hash:
       67F22DA812B587FF698C66C7617D7E68CE07D1F126C9767B0E1836BC121340E9
203    Info Hash:                                                         07/03/2019   Blacked   07/01/2019   07/17/2019   PA0002188302
       4E9DC5664C79C201A2EA19FB2A7F778E148DB0AA                           23:23:31     Raw
       File Hash:
       73B715F6AC7F506A697AB7F43FE9BF94A157FCB2D43B47BF7A397FD3CA85AD99
204    Info Hash:                                                         07/03/2019   Tushy     06/30/2019   07/17/2019   PA0002188300
       5C0D8ECA7365BEE319443F580FD34AFAA8ED2835                           23:12:04
       File Hash:
       C2018683EA9532C6F7C9389AF5BC6D4E6F65B7FE41A5A5370E7EE700531F4920
205    Info Hash:                                                         06/25/2019   Blacked   06/24/2019   07/17/2019   PA0002188313
       022342FC7077A111F1422A99C31FD89D147FE619                           01:17:59
       File Hash:
       1AFD0B4BF515C6F0E73E86CEACA1A7A84E69C12C46E5AC156B2E2B57EA5F44DC
206    Info Hash:                                                         06/23/2019   Blacked   02/16/2018   03/01/2018   PA0002079185
       36B7266729748819E444F7942B37F3EDD4208849                           21:16:56     Raw
       File Hash:
       D70325AC5CAC1EF7C69CF1A027FD1BF1BA1024486C96381A75A673B3F89C1F71
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 24 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
207    Info Hash:                                                         06/23/2019   Blacked   08/13/2018   09/05/2018   PA0002134995
       4D29EE018A8F7EFEB2F05420E4FF71A8A314762A                           20:37:48
       File Hash:
       CB6851AF715BFEA42DD5AA76C2259C7F6FA49A82CB907C16679B935539EF88AC
208    Info Hash:                                                         06/23/2019   Blacked   03/16/2019   04/17/2019   PA0002186980
       B67C82932EBDBD98F7BAE04E0D159CD3BB4241C1                           20:28:36
       File Hash:
       37960984BE2C789293DB422AC4FEFC69EB7CCAC1357CF00794A88F7B208E6BD2
209    Info Hash:                                                         06/21/2019   Blacked   06/19/2019   08/27/2019   PA0002213298
       36FB1055DE2ACA6BC1887D351AB6341853DA0892                           05:08:14
       File Hash:
       9CE2FF69FDAF2446586597A985C6244619CB247F9746A3FAF8C6835CD3FBF027
210    Info Hash:                                                         06/21/2019   Tushy     06/20/2019   08/27/2019   PA0002213262
       64644C5F9E75DEC07A89AA26F24896CC39DFF750                           04:50:25
       File Hash:
       3875781F4B536E4431B47B516F6CB955384EA2508AE7CCEA4E62418653A89E05
211    Info Hash:                                                         06/21/2019   Blacked   12/03/2018   01/22/2019   PA0002149845
       3896D6926D371A520A42BA151B77F163A2BB5CB9                           04:33:40     Raw
       File Hash:
       C6400EEC6534429B473E850208B09048D16354FA9D3272FAD63B8E3CCDB5BB6C
212    Info Hash:                                                         06/17/2019   Blacked   12/16/2018   02/02/2019   PA0002154976
       F4564B01B8BEA3C8E6AF2B2CD6DE955D31637880                           21:46:03
       File Hash:
       73E011D3D8ED4641F35C1EAF3696D332B2E07BD9910E55AE95DE1FED1188E1C4
213    Info Hash:                                                         06/17/2019   Blacked   06/16/2019   07/17/2019   PA0002188314
       A72BE735D576B5D1698069C9E914BDF92FBB83F8                           04:08:28     Raw
       File Hash:
       779FA174AC0DAA367DA841F6900E0E1C57DC90C72808D0C74BC689BB30CA23FE
214    Info Hash:                                                         06/16/2019   Blacked   06/14/2019   07/17/2019   PA0002188312
       AC15D10D7B49E76250881D4E319E76C49194C563                           04:50:50
       File Hash:
       044B57C3AF1C1263B70E8B6F20388DA5C8A4BA7D1EB44820EDA92F135E8CAAEF
215    Info Hash:                                                         06/14/2019   Blacked   05/10/2019   07/05/2019   PA0002206368
       6B8E400282C3C9C50A8C00AEB5CD52F0B967DA0A                           04:18:26
       File Hash:
       8B1D77EE7A014B7106E69A34DB5318ADFB95AB580E12B4E69E44CE4A4D0FC85D
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 25 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
216    Info Hash:                                                         06/14/2019   Blacked   05/20/2019   08/02/2019   PA0002192291
       7EC81FF45A10217A5BB8F179391B7426D0460D5C                           04:12:25
       File Hash:
       98972659601A4C5D7D5EF686AA1C0D84BFE042D66745238864169DB7171806E3
217    Info Hash:                                                         06/06/2019   Blacked   06/06/2019   08/02/2019   PA0002192288
       FE27534F0A43907D070795DDF984F707E0FEDCF1                           23:01:17     Raw
       File Hash:
       2E2112D600A76F0B030C381DB306667268C759E220CEE041A5B523D6CB631DAA
218    Info Hash:                                                         06/04/2019   Blacked   06/04/2019   07/17/2019   PA0002188309
       48CAFD9A5CB32DA61CC6C41F33A15B26A7DAA510                           22:55:00
       File Hash:
       38205F001C261D5FD79FC2A35134BB96F8E549E9C410643AF6D25CD576A53DA6
219    Info Hash:                                                         06/04/2019   Blacked   05/25/2019   06/13/2019   PA0002180952
       6952B8D46BE6EF10996035360EEE1934530DD7FB                           22:31:07
       File Hash:
       65C538772B207C69B26812A4BAC92DDCC346EE0285BAC8A1C1E793F162C89BD5
220    Info Hash:                                                         06/04/2019   Blacked   05/27/2019   06/13/2019   PA0002180951
       D93E7A2150B84861096407A9CABB85144D6DA4EC                           16:51:35     Raw
       File Hash:
       7181F8C850321C93A227560AC549BC5E49DAB521BB9974A950DF7FA6EE4E28C1
221    Info Hash:                                                         06/04/2019   Blacked   06/01/2019   07/17/2019   PA0002188304
       A8A900F68D1470DE418DD2185447666C868F45CD                           14:43:36     Raw
       File Hash:
       4088203106C9904C556319D77A7C8FC3363F3842B21D17A0DDA94A76A6DD8FA6
222    Info Hash:                                                         06/04/2019   Tushy     05/31/2019   06/17/2019   PA0002181300
       F8583702AE872EE053184CA6080068C9F92E88CD                           13:46:22
       File Hash:
       FCF279202902EA6E3D0FAD1FA98C56F0FA68266DBAFAC1801851C20D6393BB79
223    Info Hash:                                                         05/22/2019   Tushy     05/21/2019   06/17/2019   PA0002181294
       557B0DE14F6A7A062A05FC99F16612D803949D3D                           06:57:38
       File Hash:
       9EF62CAA1C0D9C52B514A1F0AA148B3661ACC17A9086063745262761793AEDBC
224    Info Hash:                                                         05/17/2019   Blacked   05/17/2019   07/05/2019   PA0002206002
       93C1A96F32C6B6CE8803853FDD72F39512E5AA1A                           19:20:10     Raw
       File Hash:
       B26F616542E00492041E4FDC9CE000D08EF147ED8BC99A47B717A3B06F3468E1
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 26 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
225    Info Hash:                                                         05/17/2019   Tushy     05/16/2019   07/05/2019   PA0002206381
       F4C62F1FD6F96D354A206B3C071BC30B0FCF3492                           04:48:34
       File Hash:
       6C13119810306D9687576AA11BBF42B39F59647A38D5BD760B9DBB22CBEB6013
226    Info Hash:                                                         05/15/2019   Blacked   05/15/2019   07/05/2019   PA0002206387
       8353F4631A78E6DC2342C97336E4C914EF5A5F4C                           22:04:38
       File Hash:
       E27F294BF15EE2AAA116EB4AD31699884120D036323B9960A2D3909627A48462
227    Info Hash:                                                         05/13/2019   Blacked   05/12/2019   07/05/2019   PA0002206384
       2A1C18497DDBF19A571FE803E1F65B2AA1F2215D                           16:48:17     Raw
       File Hash:
       758EEF7648323B9A52014826F5ADCA984A5EBD1AD7F2D08CC284F5E164A59F55
228    Info Hash:                                                         05/13/2019   Blacked   01/22/2019   03/24/2019   PA0002183202
       E452D23913E053866E31D6D6F92DE54C310DA003                           15:05:44     Raw
       File Hash:
       8DB567512505266F30DBA8F4B04557C917B8116EAC2FCB2C19ABC6570946CFE9
229    Info Hash:                                                         05/12/2019   Tushy     05/11/2019   07/05/2019   PA0002206404
       57486A4EDC4CD3291B78225FD65401AF15D5AD8A                           07:17:59
       File Hash:
       E64B4FF9B92806F61563E1BA7DA3EC247E543E4873D1BE0BF67780682F1050A1
230    Info Hash:                                                         05/10/2019   Blacked   08/08/2018   09/01/2018   PA0002119598
       223D4DB0ECFA99B84C7510AF336D48C5494E3DF7                           02:25:29
       File Hash:
       52EDB908CC74DE921A210770E7B1CE52354936A1DB6F171466EC74F6AA49B8C5
231    Info Hash:                                                         05/09/2019   Blacked   09/29/2018   11/01/2018   PA0002143425
       C2295AE8704ED037E9E49C2B4B5FBA45316C02A8                           13:35:02     Raw
       File Hash:
       9502A6D713E597EA87671BC97A6B83FA8C08CE59EEDE4B4EAC0871660F6D17D5
232    Info Hash:                                                         05/07/2019   Blacked   01/02/2018   01/26/2018   PA0002101761
       DBAA02153CB1ACE3D2D3133FD8A00C6766453DA5                           18:59:07     Raw
       File Hash:
       8F50BCF41DEEA9CB475E77E05BFE90341DA3F03214D1506CC7B08009A850E053
233    Info Hash:                                                         05/07/2019   Blacked   05/07/2019   06/03/2019   PA0002178775
       92A0A1396DC8821BD4646F9E3DECC5BCF7B64950                           18:42:22     Raw
       File Hash:
       8B188CBC0A876A0275F9B03FF82C7CFB5B64E88A214F8B0FC2CBD4E48EFC8BEF
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 27 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
234    Info Hash:                                                         05/07/2019   Blacked   05/05/2019   07/05/2019   PA0002206372
       2822E7D16E202BD716A86EF423710535662C3AF0                           02:50:24
       File Hash:
       44E664181AB1F3E147B43845EDC244FAE53E8309BCF7C25EF1352D255AD924A9
235    Info Hash:                                                         05/07/2019   Tushy     05/06/2019   06/03/2019   PA0002178772
       FDEAB1B3E4D42D587B2EE02F380247C859CA6EEB                           02:34:36
       File Hash:
       4208F114A19FA8974A79C470EBB3126679EFF49573E69E470DCB578B3A72F328
236    Info Hash:                                                         05/05/2019   Blacked   01/15/2019   02/02/2019   PA0002155371
       B606ABAA47476F9563F9F17086AF3C58F57D4960                           14:25:00
       File Hash:
       F950B702A847AF99FCD90A04BEA848594B121365C3E9ED0475DB8E58B03861B8
237    Info Hash:                                                         05/03/2019   Blacked   05/02/2019   05/28/2019   PA0002200769
       FB74770301183194E022950AB806F22711E1D882                           05:17:58     Raw
       File Hash:
       F46BFB163A513B7F3E12142FBD8465F06FA30094AA36D8A3EA740283856110EB
238    Info Hash:                                                         05/02/2019   Blacked   02/21/2018   03/02/2018   PA0002104741
       4494BECF6E8B12F5A6A7309B19CD1F5D28E6F481                           09:34:24     Raw
       File Hash:
       C95F620224D394112590ECA7FE134F7C81D97350364A2E53882FC3E8FEFF19B4
239    Info Hash:                                                         05/02/2019   Tushy     02/25/2018   03/01/2018   PA0002079188
       47CE723D84C0A2028A53B98FE9431C963A280E54                           06:17:23
       File Hash:
       3B4131F8980F5B1897C386893963773E40C3EEECE0EF9820C958D8248BE7E58C
240    Info Hash:                                                         05/02/2019   Blacked   04/05/2018   04/17/2018   PA0002116752
       E4FA6F6310C5461AAE5D2DC4A45FA4D9AC45D9F6                           05:49:24
       File Hash:
       FFD661F165FC79B5068F4AF328277B43185657E42070A3D07F13C01C30D0D792
241    Info Hash:                                                         05/01/2019   Blacked   04/30/2019   06/03/2019   PA0002178774
       F9B92290296A3DF4D4981A2EB881ECBD9591750C                           02:51:54
       File Hash:
       FB5B3789E4048125B9665266C55CBA91F9F4B53AFC0E29A6F9617CEDF5F9D963
242    Info Hash:                                                         05/01/2019   Tushy     05/11/2018   05/24/2018   PA0002101379
       FDF2C8AE50747F233C8E1FAA401D78348A23859C                           01:49:54
       File Hash:
       48E442C8FA37BF89F5E8CDB35711F41AB038DEC68E2CBDF7E1F50BFF6228F8AF
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 28 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
243    Info Hash:                                                         05/01/2019   Tushy     01/31/2018   02/20/2018   PA0002104182
       08F22BD8AF909059A6DBBD6CDD3C1B4AD62B20B4                           01:48:47
       File Hash:
       FE8B5201427DB7FD3F54D99BCCA14A401132B47C6D7305999EA850B0C168E164
244    Info Hash:                                                         05/01/2019   Blacked   01/30/2019   02/22/2019   PA0002155138
       340388F38581DF5E919342C8EBB209978EEA9633                           01:09:30
       File Hash:
       C6EADA660D518FE1F1BE432D3C0ABF2A095E0B0E0CDF5A2D7FE4C87E0A364900
245    Info Hash:                                                         04/29/2019   Blacked   03/01/2019   03/31/2019   PA0002163976
       EAB3533FB381C799B59AAA64A20DF16CE3C18A18                           15:27:11
       File Hash:
       8EACC9C021727EBBEF8D7686F98200CCE8C26D84CE88A7D7D44DD10C0794D8E8
246    Info Hash:                                                         04/29/2019   Blacked   03/06/2019   03/31/2019   PA0002163978
       DBD37806A272E34CF33F9EDAF8BDA6391FF8F7C0                           15:26:29
       File Hash:
       F2CEB31D14663B616FB0063A1420032068528AEF8F9AE4958BFC424F952510D1
247    Info Hash:                                                         04/29/2019   Blacked   03/11/2019   03/31/2019   PA0002163979
       72555676245CA53C457541455A41821330714A7A                           15:22:02
       File Hash:
       4FF404477E05C99BDAB75A2082DAD57AF4A52BF2271449F1448891B4CD1A1BC9
248    Info Hash:                                                         04/29/2019   Blacked   03/21/2019   04/17/2019   PA0002186999
       D2B4C2613F8E4D42CDA01E8D2703FBBDE0C97200                           15:16:13
       File Hash:
       E405FE35A132796271E2ADBEA8A8C4C82459515753C2BB36CE694B726C3CF3A3
249    Info Hash:                                                         04/29/2019   Blacked   03/23/2019   04/08/2019   PA0002164877
       3AF342FFAE34E88BB4EDFE585C8B5917F5C64C5E                           15:14:36     Raw
       File Hash:
       B8FF037D08567BCE9CDCD7F453A121721F9EAE87AD7B0DB0BABC133C84C2F3D7
250    Info Hash:                                                         04/29/2019   Blacked   04/05/2019   04/29/2019   PA0002169966
       E474F829786D99F77071D695C1E640049D946C7C                           15:05:23
       File Hash:
       14944DDE275F24E4C264CFBD89D858936EB4AAE8D050F0C55C984204A52117A2
251    Info Hash:                                                         04/29/2019   Blacked   04/25/2019   05/28/2019   PA0002200766
       49E920F163B2C9EF2C175D4BDFA8E00D957F0478                           14:58:49
       File Hash:
       EC0A7B41FAC1631FA099BE682C6FD8A4C367B0A6C18AE62A24E272827DF7BA5D
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 29 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
252    Info Hash:                                                         04/28/2019   Vixen     05/19/2018   07/14/2018   PA0002128156
       06A0AA871C38B22364679C407392C4C580DAB699                           18:32:41
       File Hash:
       BBABE80AF46824ECA3F01EE91139B5E4238FFEF00A0775AA9BC1734986235CAA
253    Info Hash:                                                         04/28/2019   Blacked   03/11/2018   04/17/2018   PA0002116091
       38506E94BA819300B3A0C2356A75ACA8BE4A65DB                           13:32:02
       File Hash:
       A3786D82599BE0B84A40AF5DE0982F53F9BBA050FD3AA5929E3292718C79F801
254    Info Hash:                                                         04/27/2019   Blacked   04/27/2019   07/05/2019   PA0002206379
       B1FE877176D6B0ADC33A5EB57CCE4D0BC08E4C59                           20:45:03     Raw
       File Hash:
       3AAD91A88727C55253F2F574838428888C68E11268A37CA7A941F7144D108050
255    Info Hash:                                                         04/23/2019   Blacked   10/29/2018   12/10/2018   PA0002145837
       2541261990122381387D2C03CDA34FF74B4EDE3E                           20:13:55     Raw
       File Hash:
       C687436ACD90C3EA61538DA4C09F489019D7A176148DD86953937717FF9D0F88
256    Info Hash:                                                         04/23/2019   Vixen     01/14/2019   02/02/2019   PA0002155387
       218389A192F0C2BBBE63E07136D2CF3902787001                           20:06:52
       File Hash:
       599B8FD2AC53F345134FD96E45302E76D20D06BC75B36D43BA932C1A8BA5B9A2
257    Info Hash:                                                         04/22/2019   Blacked   07/09/2018   08/07/2018   PA0002131818
       67D95FCED9B00C108A63588568A4B4CC34737EE5                           21:26:51
       File Hash:
       2F08A480A39A433B92CB7BE753ED72122DDC6A8669D61337B266203F90B0E8D4
258    Info Hash:                                                         04/22/2019   Blacked   10/12/2018   10/28/2018   PA0002130455
       259A2C3790345E1C8DE8609B1D36987D0AA87E7C                           20:50:07
       File Hash:
       F8706D2AC4AD84950FE809E3931FA53CB4295A3A8C21442E8B83FBBC680A592C
259    Info Hash:                                                         04/22/2019   Blacked   04/10/2019   05/11/2019   PA0002173883
       DE19EB6102B62ECE956757B2943FF020428374B7                           20:49:38
       File Hash:
       D99290C17CCD9DA462487B4BD924A279E1AF5513B9DD1E051F6D6B8307A75B33
260    Info Hash:                                                         04/22/2019   Blacked   07/11/2018   08/07/2018   PA0002131894
       BC8ACAF0DC42FB3CEEDEB0DC51C20206FDBB20E4                           20:49:25     Raw
       File Hash:
       919DA12AA4735E13F322A5B132BEC0D5B86ACB0BCD58ACEF7FAB4799C46583F5
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 30 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
261    Info Hash:                                                         04/22/2019   Blacked   10/19/2018   11/25/2018   PA0002136715
       E12C003246B83B76DC861765D6E9B1BC09E79EA4                           20:41:31     Raw
       File Hash:
       BA34499441BB13DBFE3FE061E949B68E2FE5670C2FF384FE25701B2ED20A6967
262    Info Hash:                                                         04/22/2019   Blacked   11/21/2018   12/18/2018   PA0002141915
       9E327416325533C3D0F6B592CD2F8F3F70FC1D0A                           20:35:36     Raw
       File Hash:
       BB53292CCC77CAC9E8F30E027AC2F15221938C8CE0E3E907C5957FC576F75245
263    Info Hash:                                                         04/22/2019   Blacked   02/13/2019   03/11/2019   PA0002158597
       D4130E59A4F7FAA536754AB19E46653D45AA46FF                           20:32:30
       File Hash:
       CBB560E940E2451C8A2A665F1ABFB9091234B6B474242BE14C8888C1CDE9F342
264    Info Hash:                                                         04/22/2019   Blacked   04/22/2019   06/03/2019   PA0002178771
       5646357C2C33F1322815940754A792D16F4A3E8C                           20:04:36     Raw
       File Hash:
       9A2D3DCA78F008830A95D42CD808A5A9E68C587C4EF051BC01399A1D36DAA442
265    Info Hash:                                                         04/22/2019   Tushy     04/21/2019   06/03/2019   PA0002178776
       3AE42CF293CFFB030C91FF1DC013E5D178AE1DFF                           03:02:24
       File Hash:
       8D01AFDC70F6488F725AD53A36134E5D20A24FB0B10909C5DA781612F8A3D5E9
266    Info Hash:                                                         04/21/2019   Blacked   04/20/2019   05/28/2019   PA0002200782
       70D4C7D3E4F9652C4FDDDAD7AF428E8BB6FC342C                           02:40:01
       File Hash:
       2DB5AB7EC1824A2224861ED5B81AF78DE8702D9C842A5DF6F2C942B3D55B36D4
267    Info Hash:                                                         04/18/2019   Tushy     01/06/2018   01/24/2018   PA0002101756
       2A960A6B8F66D6BB2EFFB0E3BE931CF9C97881E0                           06:14:47
       File Hash:
       D02DD6EACF4BA0ACC88140D66669A01EAF135E9345B813830B322FA4CAE2D1C0
268    Info Hash:                                                         04/15/2019   Blacked   04/15/2019   05/11/2019   PA0002173886
       E39547E0E5CD17BF41AD4FD5134CBBAA9EBCDAFF                           21:28:30
       File Hash:
       C39179CF7BCDC0DE34348557BD438568B7595E3363A8200B4CA22D66151D7633
269    Info Hash:                                                         04/12/2019   Blacked   04/12/2019   05/11/2019   PA0002173884
       D306BA77FFF8FB1950408ABBB8A5B60FCC00B122                           22:54:57     Raw
       File Hash:
       62F978246DFABCFA5E6D15572F70F8A97ADFD0D485406942557FD8BF6E48BE77
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 31 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
270    Info Hash:                                                         04/12/2019   Blacked   07/24/2018   09/01/2018   PA0002119589
       44EE8007D31DF8D2883B228679B50BB1595A5667                           15:23:42
       File Hash:
       55FC2F77E81859E8B87D1F9CF22A955FF16C16FB4A9B88F167E504FEC23C6B40
271    Info Hash:                                                         04/12/2019   Blacked   09/04/2018   11/01/2018   PA0002143430
       763A6FC5F201546394575CD7601D8C2D7DBD3AE7                           15:21:47     Raw
       File Hash:
       A2BE74C8C93C222986472D05AD8FD915556D28A62D19C4E1BA8E14CFBC4CE75A
272    Info Hash:                                                         04/12/2019   Blacked   05/12/2018   05/24/2018   PA0002101380
       1ED7894C730F91D284F9451A87ECDC8F5187BF50                           07:42:04     Raw
       File Hash:
       38583D10BC13553F985C29BAE89EF5FBF0C3DE0603CF9C41C598EDB9A7D3426E
273    Info Hash:                                                         04/12/2019   Tushy     04/11/2019   05/11/2019   PA0002173890
       A66C9C655E360338BD35653F211606B8DDC42727                           04:22:55
       File Hash:
       FD1AF2E638532BF05E7C3294DCE59C3CB84A554F0BC6154C167F7B215833937A
274    Info Hash:                                                         04/09/2019   Blacked   02/04/2019   03/24/2019   PA0002183208
       E2BB05E86116A0CDAD606375C7B9C9EB44B6F769                           18:56:53
       File Hash:
       31382C19D0B2EDBD00250E62E5F055C9A09921F1CA2BB18494E6CC89BFFB9BE1
275    Info Hash:                                                         04/09/2019   Tushy     05/06/2018   06/19/2018   PA0002126449
       31EF59E9D5E66FB4FF59BFFE051E98CB6C595DCB                           18:43:34
       File Hash:
       7895E1A917B4A697D048EB98B821CD44B6DA0E3477ACABC59EE202071F548604
276    Info Hash:                                                         04/09/2019   Tushy     05/31/2018   07/14/2018   PA0002131771
       F445823EE2BB5E4BF4886EB8490DF47ACC438C4E                           18:41:32
       File Hash:
       22227D1C627D8CA3F7FA22811CBBBA6684771E7EC3663464BE82D1F688B65A95
277    Info Hash:                                                         04/09/2019   Tushy     06/05/2018   07/14/2018   PA0002128384
       245E7595EAF9BD032DBBCC7121C46D91F6011AA6                           18:34:30
       File Hash:
       E17E601B8258A8F7991ADA885BCBB266011A675682891A8EAA4F6C844B0E217D
278    Info Hash:                                                         04/09/2019   Tushy     06/10/2018   07/14/2018   PA0002128387
       EF30CEA47B180A82FCDB40E4429B9280786CBDCE                           18:26:53
       File Hash:
       426620AFCFC38A261CA1DFE8A663B2FF4281F8ADD5FD327B441604CBFA634D7D
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 32 of 38

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
279    Info Hash:                                                         04/09/2019   Tushy   07/05/2018   08/07/2018   PA0002132399
       88CC37185550B7F47C66918862B844C8056F3C00                           18:16:16
       File Hash:
       C7DF534FBC22D1F8A3CBE7302B12921ADACF4D8678BB7F6F31860378AD44BB4A
280    Info Hash:                                                         04/09/2019   Tushy   06/15/2018   07/14/2018   PA0002128159
       050511E544A94851EDE7195D2AEE4D38A1102E4D                           16:46:25
       File Hash:
       DC4563E3B6ED3B0430999D1C4AF87781C5743A85D800AD1BC19ED5185A4D2AEC
281    Info Hash:                                                         04/09/2019   Tushy   06/30/2018   07/26/2018   PA0002112157
       400625A24D4B1350C5C9869DC1C9F7767C73C4D3                           16:36:12
       File Hash:
       7A005E171C7E821C1A1D93469F199B9B76CEEA2F4DE9EF762B41D575C440F8CE
282    Info Hash:                                                         04/09/2019   Tushy   06/20/2018   08/07/2018   PA0002132405
       22E756AB10195C299D4EF6CDE019BC534B8A8E62                           16:34:12
       File Hash:
       D8B6C71B397F72973249127DBAB9D350C40C2FE7C334C10F818AE8833AF48BA9
283    Info Hash:                                                         04/09/2019   Tushy   06/25/2018   08/07/2018   PA0002132395
       93549317257A2157F77D68D6A18E486F3C583672                           16:29:22
       File Hash:
       3312349A44425236A10749090ECCFAD1050B4CA9C7B26D5D70285C9D6CCC2829
284    Info Hash:                                                         04/09/2019   Tushy   07/10/2018   08/07/2018   PA0002132397
       DBF08487A3D7FE3704DADAB3BEAE6159E4C2DA38                           16:06:24
       File Hash:
       EA3A14928D707D02CAF7EBA3F82F77CF7F36157B929DA6AD47BC4024001FF0CA
285    Info Hash:                                                         04/09/2019   Tushy   07/15/2018   08/07/2018   PA0002132406
       D26115D8966BF3A672651C119BBE178A9C1A7D82                           16:00:21
       File Hash:
       25C81ED2117705BBCD032B714CA70D15C270191599F2F8BE1BA384D392FC7CCF
286    Info Hash:                                                         04/09/2019   Tushy   07/20/2018   09/05/2018   PA0002134598
       1018A676073B24EB9A7384E7BF56686079E27B27                           15:52:40
       File Hash:
       14933E0910B60AF2E3929652EA75A2557D35397916823CC0D76B623CECFEAD2B
287    Info Hash:                                                         04/09/2019   Tushy   07/25/2018   09/05/2018   PA0002134601
       2792CFE99C40641407BFC00440005D0FBAC48D6F                           15:50:08
       File Hash:
       B2B70AF825DA3A42749A3F89B4FEB1063147F96E183103F31834AF78A4FC5780
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 33 of 38

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
288    Info Hash:                                                         04/09/2019   Tushy   08/09/2018   09/05/2018   PA0002135685
       654FDEBA4D88249E1F34D0661AB9A548091828CC                           15:42:44
       File Hash:
       8F91DA39430C2711DC1B6E92FB5E47B090DE8E67D9F33620B35E3F3ECA8DA5B4
289    Info Hash:                                                         04/09/2019   Tushy   08/04/2018   09/01/2018   PA0002119573
       C75D2E32CF8D8B2AC61DA56AA33AEE3C70EE140D                           15:38:29
       File Hash:
       C3E645E8791B6FC72B8EA87A264B234AEF1523F9E8B8D6318D72E9DFE9594D45
290    Info Hash:                                                         04/09/2019   Tushy   08/14/2018   09/01/2018   PA0002119587
       E8FDE02B470854F96FE03570C920B30F274A14E2                           15:30:31
       File Hash:
       7BC233DB3D87ADD25BD2E98D104D1D41EFB5AA2CC05F1C46B2F5A347566E5458
291    Info Hash:                                                         04/09/2019   Tushy   08/19/2018   09/05/2018   PA0002134998
       35824768BF7B365F1CA830E078527B52C12DC631                           15:25:37
       File Hash:
       0D47CA7EADAD4AD86D9DDB137C67D0B6B7272D733210F25B5986898F75A26F8A
292    Info Hash:                                                         04/09/2019   Tushy   08/24/2018   11/01/2018   PA0002143429
       A7D8E54FCF615F5675572AF2E5F6B353CC2DE331                           15:24:47
       File Hash:
       1B53DA54064E27E6B623DEE8F28A607A3D9F71DC4857C0BA9AC56DAA6D6FA10C
293    Info Hash:                                                         04/09/2019   Tushy   09/08/2018   10/16/2018   PA0002127788
       6F3ECC6B6F2049CB91A3321964BC886A73A62994                           15:24:23
       File Hash:
       AC4DCACFCC287327239DE9254029983F4A4D782E4970AC135FAB6C4BA0937CCB
294    Info Hash:                                                         04/09/2019   Tushy   09/13/2018   11/01/2018   PA0002143414
       C6E3BDB543EA4CE2ECC6E0EEDB3576B6297F09B0                           15:23:03
       File Hash:
       5307669EE024A5AD1E09761375AA34B5B951BC7DD4EE867E04C52A384B5BD226
295    Info Hash:                                                         04/09/2019   Tushy   09/18/2018   10/16/2018   PA0002127779
       7187921EA9FCD6A45613346F742B048B53088923                           15:16:24
       File Hash:
       A38570FA0B1ECFD592AFC77B4EF2BFBAE9B2D87E31DB74B2604DDFEC650BE5EF
296    Info Hash:                                                         04/09/2019   Tushy   09/28/2018   10/16/2018   PA0002127781
       B4CA9DE725804650188413CE5326FF8FD94AE9ED                           15:09:01
       File Hash:
       0C56EBDD4D5D2919F5D8C97CA4E2EA5E0F641D4118D6F26C6A1881C35EF0B6CE
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 34 of 38

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
297    Info Hash:                                                         04/09/2019   Tushy   09/23/2018   11/01/2018   PA0002143415
       60FEB3E4F343965C4C847A6F071D77F52C61BB52                           15:08:13
       File Hash:
       E524144A95E8724908EAB4170A1D1916ABFF0EFC0E12823068BEE66FD6E93A12
298    Info Hash:                                                         04/09/2019   Tushy   10/03/2018   11/01/2018   PA0002143432
       B010B76E07A12376DD21900DD7206BFF8A020A90                           15:05:37
       File Hash:
       0F5623891AEDACA4C7589E648597516FDEC26E596D01F8D3DF9B86E3AA19BFD0
299    Info Hash:                                                         04/09/2019   Tushy   10/08/2018   11/01/2018   PA0002143422
       3D5565340A11007367A788386A1708908C63FDA4                           06:29:53
       File Hash:
       93040E578577443088589D3FA6E97E7157C6A9BC1CE35770D7DA78904663CC6C
300    Info Hash:                                                         04/09/2019   Tushy   10/13/2018   11/01/2018   PA0002143435
       2EA0290F13E4A4197E055E913DFCD0B58D85DF2B                           06:28:42
       File Hash:
       EC41322CC151A4D99BAF9E2F119D58FD2C87A83823E3659EA8958A55159B0325
301    Info Hash:                                                         04/09/2019   Tushy   10/18/2018   11/25/2018   PA0002136724
       1B99BCB48901142E0B0F76F0AFF83CA8A7B487C9                           06:13:25
       File Hash:
       5A5A18A15582106B1EAC55CEAF47458B68DC6C3231115F1F26EBFC3849B15968
302    Info Hash:                                                         04/09/2019   Tushy   10/23/2018   11/25/2018   PA0002136621
       B3D0AFF7AF8B13A26C8D737D478387C9F742628D                           06:08:58
       File Hash:
       E63B988CD56CC5224BF55A7C519CE38DA6EF5E8080631F0C57231BBE7C6AAB7C
303    Info Hash:                                                         04/09/2019   Tushy   10/28/2018   12/10/2018   PA0002145831
       7ADD0E09EEEF892982208191A8808453A1480C84                           05:58:13
       File Hash:
       7ADC8775C96D253164D4E2ACAB55A06D28D74D0A300E2E3AF52B2ABB1B7AB77F
304    Info Hash:                                                         04/09/2019   Tushy   11/07/2018   11/25/2018   PA0002136607
       6EF8D880A4BA06481EE79D4E1CE6851A1F6DA3FB                           05:49:53
       File Hash:
       1285F37579C781AD274ADF25BB944C642C7BBA7AD59AD7AB60A488CA2DFCB473
305    Info Hash:                                                         04/09/2019   Tushy   11/12/2018   12/10/2018   PA0002145826
       9A0B4B599E34B148174405F0D2DB2EBD52BB1D86                           05:49:42
       File Hash:
       F0E952820D4B750DE22C6F982D2C2D3473EF54945AB23956AF3F22260039AA80
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 35 of 38

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
306    Info Hash:                                                         04/09/2019   Tushy   11/17/2018   12/10/2018   PA0002145827
       BFB0C6B34A693BC40981D11313056612733E3A70                           05:40:17
       File Hash:
       E34055F5852A70C622B59D143625DB8E1A4FCF516F5F7DD57D66C551CA45D632
307    Info Hash:                                                         04/09/2019   Tushy   11/21/2018   01/22/2019   PA0002149838
       42FA8D55C449F1B251CBDCA779AF8B82B924AD80                           05:30:02
       File Hash:
       D6C85B7BA86DDD171CE5666C07E93A63B28CDE64195EBCD1FF3CAA1FF5DD4773
308    Info Hash:                                                         04/09/2019   Tushy   11/27/2018   01/22/2019   PA0002149851
       381BDB453192B9B75233C9EE50A69C3D78761F29                           05:19:42
       File Hash:
       F986332CADEA2D7A19623774032EEF9155DF5864CDF4CF50D891D6B1D9364FAD
309    Info Hash:                                                         04/09/2019   Tushy   12/17/2018   02/02/2019   PA0002155393
       6049B9E133633A9FF7E90B0828766D3BC834C810                           05:16:57
       File Hash:
       984A6C099EAB4A3EBA828A8669A40409149E6D3030506751DA1BC9D4C28321CA
310    Info Hash:                                                         04/09/2019   Tushy   12/02/2018   12/18/2018   PA0002141917
       0FC89E3591ABCE589173E6BBAD64A52E4D79299F                           05:16:40
       File Hash:
       6F4EA8F4709344DB9DA212ACE1F99CFD4D2AF84B331F081248FB12BD1C992434
311    Info Hash:                                                         04/09/2019   Tushy   12/07/2018   01/22/2019   PA0002149849
       9BCDA87B3872B3125CB36297C6AE8626F27C4BEE                           05:15:36
       File Hash:
       A2C5BAE81898F9DEA282CA577741FAA9602957AC0D4DC6CBA2937249EC4B5130
312    Info Hash:                                                         04/09/2019   Tushy   12/12/2018   01/22/2019   PA0002147902
       1FB01C62464C1A31AECE85754CFE67E51306FA3E                           05:06:24
       File Hash:
       4C70BCAA2DD6D7173E0703BB67659B4D822F37A64ECB54332FB82D3451A7656C
313    Info Hash:                                                         04/07/2019   Tushy   01/31/2019   02/22/2019   PA0002155140
       9576D10D0253F5954B16C9C17C755541603FEB3B                           19:30:27
       File Hash:
       0FDE48EAB994C73A59E287F4F79F66CC2558CC502CE9E799ED2EB9CEBD04A1CE
314    Info Hash:                                                         04/07/2019   Tushy   01/16/2019   02/22/2019   PA0002155133
       F3AEAEE3E362C6C8FECFD2CC30E31391B9D500B7                           19:20:47
       File Hash:
       1FE6EC555358F248B5CD014644247CE17A49AFB6200A399FD24043B5990E19F0
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 36 of 38

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
315    Info Hash:                                                         04/07/2019   Tushy   01/21/2019   02/22/2019   PA0002155131
       8BCB7B06AB36EDCC1B53F56BC6B1329DB9D48900                           18:59:18
       File Hash:
       8AF8FCB882888074B5D5505F39BEA55918BF3536F3DD764B5B0A57DD73C5CF86
316    Info Hash:                                                         04/07/2019   Tushy   12/20/2018   01/22/2019   PA0002147682
       CA0BEF3F878732A15ED3BF5FE35FF711ACC0DD2E                           18:54:20
       File Hash:
       126B76AD22F64D2135938579BDBF376D4BAEA1B57AF180AA290DB76C63824CB9
317    Info Hash:                                                         04/07/2019   Tushy   01/01/2019   02/02/2019   PA0002155376
       B68B8C669446003D2232423C89CFB7B2794ADF8E                           18:25:13
       File Hash:
       E1137B31F889F8A79E676457DDAFAAB2FB72CCA1C25DA5F1D0B70B95C4574B63
318    Info Hash:                                                         04/07/2019   Tushy   02/10/2019   03/24/2019   PA0002184028
       D57B689422F4E39D8893E3E0BB7A38C930AD4CEF                           18:22:02
       File Hash:
       62B7BAB68D9CFA287E5A27C59752ADBF87FDB6F932FC27F8022C6E9D279BADD8
319    Info Hash:                                                         04/07/2019   Tushy   01/26/2019   02/22/2019   PA0002155150
       7B75F10ACF4BAA5B3A8D5265CFCAC24A2F0E0B18                           18:06:02
       File Hash:
       533DB3DC2826A2465EBAA4692B5DEA36D80A9D178DE8CB1A181959A41230D69B
320    Info Hash:                                                         04/07/2019   Tushy   03/02/2019   04/17/2019   PA0002186902
       FAB95948D114974766DDC47AA478DF62DAC33472                           05:10:14
       File Hash:
       940EB6CC9D7791158BDF729313A2C0AC41D3282D86C6CB8E1EA173DD4CCECB44
321    Info Hash:                                                         04/07/2019   Tushy   03/07/2019   03/31/2019   PA0002163981
       96CA0D7FF3B563FD057436FBC325B6FF3EB237B7                           05:09:33
       File Hash:
       776BD10C5C3C670C3252D3D199831BFD79A96E2E07899CD4064320861F3D506D
322    Info Hash:                                                         04/07/2019   Tushy   03/12/2019   04/29/2019   PA0002169947
       FD451C17F6CD6A9FC4992E362A68B0846555EE33                           05:08:15
       File Hash:
       5766A50CC7D6782D469A8FA391E32FD0AF2DFEB1E38100728F719AAA687FF95E
323    Info Hash:                                                         04/07/2019   Tushy   03/22/2019   04/08/2019   PA0002164887
       D61C5F04FDAB44544326F33150221B2E8A0538C6                           05:06:48
       File Hash:
       F7ED0A21D7D25CB64D9CF0FF0D1F4369811D155597EE8EBFB953CB35E69BB5A9
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 37 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
324    Info Hash:                                                         04/07/2019   Tushy     03/27/2019   04/29/2019   PA0002169944
       333EF607453E84D6528AC24F90BAF0FAD4A1117A                           05:04:59
       File Hash:
       8D68759EBB0D26D114D773A87E8A1E37F1FD3735B98773BB38286C4C8F1F36F1
325    Info Hash:                                                         04/06/2019   Blacked   12/13/2018   02/02/2019   PA0002154971
       FB87F849A8922F43E9B9DAF78EDD3926B40F0CFA                           03:55:36     Raw
       File Hash:
       8DF00A7262CAD15ED29E030E409009326EEF36B320FB13AEE8DF9D09726E9879
326    Info Hash:                                                         04/06/2019   Blacked   01/07/2019   02/02/2019   PA0002155390
       59BBB32A1C085F460AAFB1329242C36691D072A1                           03:55:05     Raw
       File Hash:
       4EAF5419CA409C379D27B8AB3A4A07121E433977C9A6F7ACB185636117A544BE
327    Info Hash:                                                         04/06/2019   Blacked   12/26/2018   02/02/2019   PA0002155307
       3A3DD7C8DBB7E5B223555D26F27B64B7090A3E57                           03:36:36
       File Hash:
       08AD74E95AD3720928E97453FC2F04E16A2221467A2120B727DEE1BA6BF28384
328    Info Hash:                                                         04/06/2019   Blacked   12/08/2018   12/18/2018   PA0002141919
       A79E1BEA716422681872B46A4AC579C82B92D143                           03:35:57     Raw
       File Hash:
       4BFFA4BEDA4DA82D9C1C41DB5B85569501D6F5158228026CBE8B3B956EA24299
329    Info Hash:                                                         04/06/2019   Blacked   03/13/2019   04/17/2019   PA0002186977
       16532C1256F1D8936C056A44AAECF4E274B576EB                           03:19:00     Raw
       File Hash:
       A96D177318D1B6E7045F96F5FC80064D60A1D95D1C3D2CB1273B78D2ED349D5D
330    Info Hash:                                                         04/06/2019   Blacked   01/02/2019   02/02/2019   PA0002155379
       7D0D6DA35D52C71A720392F45BDE107C238414E5                           03:18:53     Raw
       File Hash:
       2A0A10EA1D499AA72570759AE8686D273D001FD5C2CA174451D22FA55D33CF5F
331    Info Hash:                                                         04/06/2019   Blacked   04/02/2019   05/28/2019   PA0002200780
       60A3091D0C256FC35025232D5F8DCBFA7D1BE7C9                           02:14:25     Raw
       File Hash:
       DF2362D5ACF3E0E5C7910A44DEE2DD7B578CA09C85019E7CC8C185889814F5C1
332    Info Hash:                                                         04/06/2019   Blacked   11/28/2018   01/22/2019   PA0002149836
       7B364338CD90FC951B3F536B186EBA30DE4246FC                           02:09:52     Raw
       File Hash:
       47D5D91B9FC9B159E2197591B985D3FA522768EB287C61D168901FCE02CB921D
                               Case 5:21-cv-00101-DAE Document 1-1 Filed 02/03/21 Page 38 of 38

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
333    Info Hash:                                                         04/06/2019   Blacked   02/16/2019   03/11/2019   PA0002158595
       DCBE768B9794A804EED1BD6C3027B1D9C0B8886F                           01:48:11     Raw
       File Hash:
       DD50044D8A473D231ECEEEBD22E67DE01894A24FACEBA49FC59255BD81758209
334    Info Hash:                                                         04/05/2019   Blacked   02/26/2019   03/31/2019   PA0002163980
       132E0782A298ADD3C5CDAA3B0AD3072B3E13BB95                           15:56:57     Raw
       File Hash:
       3231991E7C90C5F8FC7DC7187D6C6C0E975A6E9A515B8E69BC82C5E47A95A2C4
335    Info Hash:                                                         04/05/2019   Blacked   03/18/2019   04/08/2019   PA0002164883
       CE74EDC69A9EE02D7EAEF30B9F3DC7A0FA93CA19                           15:56:15     Raw
       File Hash:
       AD6B67077E3A7384F427669028069434AC296F9CD332D65D172D09396AC3005B
336    Info Hash:                                                         04/04/2019   Tushy     03/17/2019   04/08/2019   PA0002164888
       73E574E4F56CCBD035DDBA1FCF86A994B22BDB6F                           03:58:12
       File Hash:
       73D05FBDE255FC82E52AEAD342BFCEE21D15312C70D5BFAE282DE0E3B1309945
337    Info Hash:                                                         04/04/2019   Tushy     12/27/2018   01/22/2019   PA0002147899
       25075BEE3E430D7FF4B45A78867471F6EA59D266                           03:56:52
       File Hash:
       DD82B233C229EE0F08AB79831703A1B9D9488DB8BE6799F18E3BDFD37CA18106
338    Info Hash:                                                         04/04/2019   Tushy     07/30/2018   09/01/2018   PA0002119590
       054AAFD071435FD4C25D9B1B5DA411B15C4D9997                           03:56:19
       File Hash:
       EA70EB30D349F793BA5120CEB6221F015850AC461C6FC45B9893EB0E924D905E
